Case 1:17-cv-04327-LLS-RWL      Document 163-4 Filed 07/10/20 Page 1 of 63
                  Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                            Case No. 17 CV 4327 (LLS)(RWL)

                  Expert Rebuttal Report of The Withum Valuation Report
       Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




                   MICHAEL DARDASHTIAN, ET AL.

                                      Plaintiff,

                                          V.

                           DAVID GITMAN, ET AL.

                   CASE NO. 17 CV 4237 (LLS)(RWL)



                   EXPERT REBUTTAL REPORT OF

          THE WITHUM DETAILED VALUATION REPORT

              OF COOPER SQUARE VENTURES, LLC
             AS OF VALUATION DATE OF MAY 1, 2020



                          SOLELY PREPARED BY

JUSTIN KUCZMARSKI, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




                        Report Date: June 26, 2020




                                        Page i
        Case 1:17-cv-04327-LLS-RWL      Document 163-4 Filed 07/10/20 Page 2 of 63
                          Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                                        Case No. 17 CV 4327 (LLS)(RWL)

                                   Expert Rebuttal Report of The Withum Valuation Report
                        Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

                                                                Table of Contents


I.        EXECUTIVE SUMMARY.................................................................................................................... 3
      OVERALL BIO ACROSS VALUATION & CORPORATE ADVISORY SERVICES ...................................................... 4
      TECHNOLOGY BIO AND VALUATION REVIEW RECORD .................................................................................. 6
      RECORDS OBTAINED FROM COUNSEL ........................................................................................................ 7
      EXECUTIVE SUMMARY HIGHLIGHTS OF MY WITHUM VALUATION REBUTTAL ................................................... 7
        Overall Critique................................................................................................................................... 7
        Problems with the Usage of the Direct Capitalization Method for Valuing the Company .................... 8
        Lack of Valuation Sanity Check from Other Methods, Particularly Leading Market Methods ............. 9
II.       WITHUM VALUATION REBUTTAL................................................................................................. 13
      VALUATION SYNTHESIS: USING MULTIPLE INDICATIONS OF VALUE FROM LEADING METHODS ....................... 13
      WHY DIRECT CAPITALIZATION VALUATION METHOD SHOULD NOT APPLY FOR VALUING THE COMPANY ......... 13
      LACK OF MARKET SANITY CHECK IN BYPASSING GUIDELINE PUBLIC COMPANY METHOD (“GPCM”) ............. 18
      LACK OF MARKET SANITY CHECK IN BYPASSING GUIDELINE MERGED AND ACQUIRED METHOD (“GMAM”) ... 22
      PROFESSIONAL STANDARDS’ COMPLIANCE ISSUES: LACK OF DOCUMENTED COMPLIANCE WITH SSVS ......... 27
      PROFESSIONAL STANDARDS’ COMPLIANCE ISSUES: NO STATEMENT OF COMPLIANCE WITH SSFS ............... 34
      APPARENT LACK OF WITHUM TECHNOLOGY EXPERTISE FROM A VALUATION OR M&A STANDPOINT .............. 34
      LACK OF VALUATION CREDENTIALS BY LEADING WITHUM EXPERT CARLEEN J. GASKIN, CPA, CFF.............. 36
      DISCOUNT FOR LACK OF MARKETABILITY (“DLOM”) .................................................................................. 39
      LACK OF UPWARD ADJUSTMENT IN BUSINESS VALUE FOR THE S-CORP. PREMIUM ...................................... 43
      ANALYSIS OF EXCESS CASH .................................................................................................................... 44
      IN SUMMARY ........................................................................................................................................... 45
APPENDICES A ....................................................................................................................................... 47
      DIRECT CAPITALIZATION METHOD: EXCERPTS FROM THEORY AND BEST PRACTICES ................................... 47
APPENDIX B ............................................................................................................................................ 54
      BIO & FULL CV OF JUSTIN KUCZMARSKI, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF ................................. 54




                                                                          Page ii
         Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 3 of 63
                                Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                        Case No. 17 CV 4327 (LLS)(RWL)

                              Expert Rebuttal Report of The Withum Valuation Report
                   Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

I. EXECUTIVE SUMMARY
1. I have been retained by Sim & Depaola, LLP ("S&D"), counsel to Mr. David Gitman ("Gitman,”
   "Defendant"), to perform litigation support consulting services in connection with the case of Michael
   Dardashtian, Et Al. ("Plaintiff") V. David Gitman, Et. Al. The case reference is No. 17 CV 4327
   (LLS)(RWL).

2. I have not yet performed a detailed valuation report, whether as a future addendum to this Rebuttal
   Report or in the form of an independent, standalone valuation report of the Company ("Company")
   under dispute, Cooper Square Ventures LLC (d/b/a "ChannelReply"). The Company is a help desk
   support software firm for usage by leading software platforms. The business-to-business nature of
   the Company’s software, which bridges online marketplaces and help desk software firms via its
   proprietary support software, fits the definition of both application and system software. I have
   structured my review of the WithumSmith+Brown, PC ("Withum") valuation report ("Withum Valuation
   Report") dated May 30, 2020, around the analysis of the ChannelReply entity. The Company had
   other corporate entities in the past, but these remain essentially non-operational.

3. My findings in this expert rebuttal report ("Rebuttal Report") are subject to change if new information
   becomes available. As such, I reserve the right to make amendments to the Rebuttal Report. I reserve
   the right to perform these additional valuations and forensic advisory steps upon receipt of more
   information from the Company or changing needs mandated during the current shareholder litigation
   dispute.

4. My Rebuttal Report comprises a report for litigation purposes that analyzes the WithumSmith+Brown,
   PC ("Withum") valuation report ("Withum Valuation Report") dated May 30, 2020. The Withum
   Valuation Report valued the Company

5. I have no prior relationship with any attorney in this matter or any party to the case. Members of my
   advisory team also have no prior relationships with any parties.

6.   I have performed select review valuation procedures in this Rebuttal Report. I present my findings in
     Section II, Withum Report Rebuttal. The structure of the Rebuttal Report is as follows:

                                         Rebuttal Report Structure

        Section     Section Title                                                                 Pages
           I        Executive Summary                                                              3-13

           II       Withum Valuation Rebuttal                                                     14-47

      Appendix A    Excerpts from Valuation Theory Covering Direct Capitalization Method          48-54

      Appendix B    Full Bio & CV of Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF       55-61




                                                     Page 3
          Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 4 of 63
                                      Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                              Case No. 17 CV 4327 (LLS)(RWL)

                                 Expert Rebuttal Report of The Withum Valuation Report
                      Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

Overall Bio Across Valuation & Corporate Advisory Services

7. I possess a dual background in the last 21 years as a full-time valuation advisory expert and M&A
   advisor. For the latter, I specialize in the valuation and M&A advisory of technology and healthcare
   technology companies. I have instructed members of the judiciary on valuation fundamentals as an
   instructor at the National Judicial College.

8. I graduated from Princeton University with a B.A. in Politics in May 1999. I earned a dual MBA in both
   Professional Accountancy and Finance from Fordham University's Gabelli School of Business in May
   2001. I attended the latter on a partial academic fellowship in both the accounting and finance
   departments.

9. I have been recognized by my peers and professional organizations. I was selected for a 2016 40
   Under 40 honoree by the National Association of Certified Valuation Analysts ("NACVA"). I was a
   finalist for Crain's New York 40 Under 40 in 2011.

10. I maintain six credentials or professional licenses. These licenses and their respective professional
    associations are as follows:1




1 The requirements to earn a leading credential in public accounting, forensic accounting, bankruptcy and restructuring, or
corporate finance / valuation vary among the major credentialing organizations (i.e. the American Institute of Certified Public
Accountants ("AICPA"), the Association of Insolvency and Restructuring Advisors ("AIRA"), and the National Association of
Certified Valuation Analysts ("NACVA")). However, all of these national organizations have common general credentialing
requirements: (1) post-baccalaureate academic coursework in their respective disciplines, (2) work experience in respective
disciplines (i.e., valuation, bankruptcy, or forensic advisory), (3) submission of "demonstration" forensic reports or sample
valuations reports subject to a rigorous and contrarian peer review, and (4) passing of a comprehensive examination in theory,
practice, and professional standards. The latter is often specific to the credential's scope.

This accreditation process is intended to ensure that a CPA, CVA, ABV, CEIV, CIRA, CFF or similarly credentialed analyst is
proficient in (1) the application of credential-specific advisory theory and (2) the understanding of best practices. I currently
maintain a CPA license in both New York State and Virginia. The CPA license requires the passage of four core areas (auditing,
business and economics, financial reporting, and taxes and regulation) and a master's educational level or higher. A CPA license
also entails other state-level requirements separate from the other identified credentials. I have served as an instructor for leading
CPA preparatory course providers (i.e., Becker CPA Prep) across all four areas of the CPA exam.

                                                              Page 4
            Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 5 of 63
                                       Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                               Case No. 17 CV 4327 (LLS)(RWL)

                                   Expert Rebuttal Report of The Withum Valuation Report
                        Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




11. Three of my credentials directly encompass valuation expertise in either business valuation or
    intangible asset valuation. The CEIV credential focuses on intangible assets, such as software,
    customer bases, and patents, that reside at the core technology firms such as the Company.

12. I am also a credentialed forensic accountant. I hold a Certified Public Accountant license in both New
    York and Virginia. I served as a part-time, weekend instructor for three years for the largest CPA
    course provider, Becker CPA Prep, across all four parts of the CPA exam. I hold the Certified in
    Financial Forensics (“CFF”), the official CPA credential covering forensic accounting fundamentals. I
    participate in select matrimonial cases. I am listed and eligible as both a Fiduciary Part-36 accountant
    and a Fiduciary Part-36 appraiser in eight counties for New York State2. The Part 36 program is a
    program for independent experts to assist in matrimonial disputes. I have been appointed a neutral
    expert in matrimonial matters for New York State. In non-matrimonial matters, I am trained as a
    mediator. I have served as a commercial, federal mediator for the Eastern District of New York.

13. I have participated in over 1,000 hours of continuing education credit training in my career across
    mainly valuation courses but also covering other practice areas. I have an extensive record as a
    valuation conference speaker, webinar speaker, and panelist. Appendix B presents my full bio and
    curriculum vitae (“CV”).

2   Please see http://ww2.nycourts.gov/courts/2jd/kings/civil/fiduciary.shtml for more information.
                                                              Page 5
        Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 6 of 63
                              Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                      Case No. 17 CV 4327 (LLS)(RWL)

                            Expert Rebuttal Report of The Withum Valuation Report
                 Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF



Technology Bio and Valuation Review Record

14. My practice focuses extensively on technology companies, particularly software entities known as
    SaaS (software-as-a-service) or Platform-as-as-Service (PaaS).

15. I frequently serve as a television commentator for TD Ameritrade Network, Yahoo! Finance, i-24
    News, and China Global Television Network (CGTN). My appearances on these networks focus on
    technology valuation and technology mergers and acquisitions.

16. I have been an advisor for either tens of technology transactions or initial public offerings. I
    participated as one of the lead valuation advisors in the Seamless – GrubHub merger of 2013 and
    their subsequent initial public offering in spring 2014. Please see my full bio and CV in Appendix B.

17. The Company is a SaaS firm focused on marketing technology services, of which help desk support
    services, is a sub-industry.

18. I have valued or advised in tens of benefits management software firms, start-up software firms, tens
    of industry-specific software firms, and information technology firms. I was a marketing service and
    marketing technology M&A investment banker in the mid-2000s. I have continued this technology
    industry focus since that time before incorporating a growing focus on valuation and other corporate
    services in the last 15 years. I understand the valuation and industry nuances of the software industry,
    whether application software firms or system software firms.

19. My dual experience in valuation advisory services overall and valuation / M&A consulting and advisory
    for technology firms provides both functional and industry expertise, a background that guided my
    rebuttal analysis of the Withum Valuation Report of the Company. ChannelReply is a growing
    software firm with a top-line compounded annual growth rate (CAGR") of 43.1% in the three years
    from year-end 2016 to year-end 2019.

20. I have performed over 600 valuation and forensic reports in the last 21 years. I have performed
    valuations for corporate transactions, financial reporting, tax compliance, litigation purposes, and
    alternative dispute resolution ("ADR") forums. In the process, I have delivered hundreds of valuations,
    forensic engagements, and financial advisory assignments.

21. I am well versed in the review of valuation reports and best practices across theory and methodology.
    Valuation experts can gain extensive review experience mostly within either national advisory
    practices or national accounting firms that serve thousands of audit clients.

22. I have reviewed over 1,000 valuation reports, mostly during the 2005 to 2015 period for audit clients
    of my prior employer, Crowe LLP. From 2005 to 2015, I led a valuation and advisory team at national
    accounting and professional services firm Crowe LLP. I have never had a report overturned by the
    IRS or U.S. Tax Court.

23. My review number is extensive due to my national review responsibilities at Crowe LLP, and the firm's
    audit focus on private equity and venture capital funds. These financial sponsors, or alternative

                                                   Page 6
        Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 7 of 63
                               Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                       Case No. 17 CV 4327 (LLS)(RWL)

                             Expert Rebuttal Report of The Withum Valuation Report
                  Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

   investment, funds often owned tens of technology and business services portfolio companies and
   similarly purchased and sold tens of investments across the two sectors. Crowe is the ninth-largest
   accounting and professional services by revenue and employs nearly 5,000 U.S. professionals.

24. I founded NAV Valuation & Advisory LLC in the fall of 2015 to focus on independent valuation and
    corporate advisory services across a broad range of professional and transactional services. NAV
    offers sell-side M&A services and other corporate advisory services traditionally not offered by many
    standalone advisory firms or advisory/consulting divisions within accounting and professional
    services firms.

25. I specialize in shareholder dispute valuations for litigations or alternative dispute resolution. I am
    trained as a mediator and have served as a commercial, federal mediator for the Eastern District of
    New York.

26. I have testified as an expert witness in three cases, all of which were shareholder cases. I testified as
    an expert witness in a marketing technology shareholder dispute in 2005 and two other shareholder
    cases in 2017 and late 2019, respectively.

27. I have served as an expert consultant in tens of complex valuation cases, particularly the class-action
    Fannie Mae litigation during 2009-2012. Please see my full bio and curriculum vitae (“CV”) in
    Appendix B for a listing of notable litigation support experience.

28. Litigation support advisory remains a blended part of my practice, ranging anywhere from 20% to
    approximately 40% annually of my professional time. My litigation support advisory often involves
    disputes centered on valuation or complex asset valuation, such as credit valuation or structured
    credit valuation. The remaining components of my practice encompass either business/intangible
    valuation advisory services for portfolio clients and investment funds or M&A advisory services.

Records Obtained from Counsel

29. The following represent materials in my possession: 1) legal complaints and responses, 2) corporate
    tax returns, and the Withum Valuation Report itself. The latter is the most relevant component of my
    Rebuttal Report. I reserve the right to adjust and update my conclusions to account for additional
    documentation in any future independent valuation or expansion of the Rebuttal Report herein.

Executive Summary Highlights of My Withum Valuation Rebuttal

   Overall Critique

30. Additional analysis of the Withum Valuation Report would be possible upon access to their valuation
    work papers or any future clarity on their procedural process and fulfillment of required steps, whether
    through depositions or discovery. Such access would help one ascertain what contemporaneous
    steps the Withum team performed and documented accordingly in their analysis.

31. In summary, the Withum Valuation Report fails to substantiate both key valuation components and
    documentation, proving necessary compliance with professional standards.
                                                    Page 7
         Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 8 of 63
                                   Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                           Case No. 17 CV 4327 (LLS)(RWL)

                               Expert Rebuttal Report of The Withum Valuation Report
                    Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

    Problems with the Usage of the Direct Capitalization Method for Valuing the Company

32. In my opinion, the Withum Valuation Report should have selected more than just one business
    valuation method. The selected business valuation method is a direct capitalization valuation method,
    which is not an appropriate valuation method for the Company for the reasons set forth below, in
    Section II, Withum Valuation Report, and the valuation theory and best practices excerpts in Appendix
    A.

33. Capitalization is mathematically equal to the division of a proposed constant benefit stream by an
    expected spread between the discount rate and a proposed constant growth rate. The spread of the
    two rates is known as the capitalization rate. Put differently, the equation of discount rate less an
    assumed constant growth is called the capitalization rate.

                                Capitalization Rate = Discount Rate – Growth Ratee

34. In a direct capitalization method, or a variation of the direct capitalization method known as the excess
    earnings method, a smaller spread equals a higher value, all else equal.

35. The challenges in a direct capitalization method are centered around both a constant growth
    assumption and constant assumption of an annual benefit stream. Both are rare in the real world.
    The deficiencies apply to the direct capitalization method and a variation of the method known as the
    excess earnings method, a subset variation of the direct capitalization method which similarly relies
    on the key principle of capitalization.3 Due to the variation on assumptions used, the direct
    capitalization method can produce an extremely wide variance on value and thus, can lead to
    manipulation.

36. The valuation textbook Standards of Value, 2nd Edition, written by Shannon Pratt, Jay Fishman, and
    Withum Valuation and Forensic Practice Head William Morrison noted that the excess earnings
    method is rare for fair value disputes.4

37. Valuation theory and best practices undercut the usage and shun of the direct capitalization method
    (often dubbed the capitalized income method) for either early-stage businesses or businesses with
    high growth. The Company possessed both: early-stage attributes and observed high growth or
    change. Accordingly, these facts alone nullify the direct capitalization method for valuing the
    Company for all Valuation Dates.

38. A discounted economic income method, known as a discounted cash flow (“DCF”), is more
    appropriate. I discuss a DCF method shortly. Valuing A Business, 5th Edition, written by Shannon
    Pratt and Alina Niculita, noted the following:5

3 Trugman, Gary. Understanding Business Valuation, 5th Edition, Copyright 2017 by the American Institute of Certified Public
Accountants. Page 505.
4 Fishman, Jay; Pratt, Shannon and Morrison, William. Standards of Value, 2nd Edition. Copyright 2013 by John Wiley & Sons.

Page 137
5 Pratt, Shannon. Valuing a Business: The Analysis and Appraisal of Closely Held Companies, 5th Edition. Copyright 2009 by

McGraw-Hill, Inc. Page 244
                                                         Page 8
         Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 9 of 63
                                   Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                           Case No. 17 CV 4327 (LLS)(RWL)

                               Expert Rebuttal Report of The Withum Valuation Report
                    Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF


                   The important conceptual underpinning of the capitalized economic income valuation model is
                   that there is either a constant annual income stream in perpetuity or a constant annualized rate
                   of growth (or decline) in the economic income variable being capitalized into perpetuity.
                   Obviously, this constant growth rate projection is rarely met in the real world. [Bold
                   Added]

                   Unlike the discounted economic income model, the capitalization model does not take into
                   consideration the timing of future changes in expected economic income. The greater the
                   differences in the anticipated changes over time, especially in the early years, the more
                   the analyst is encouraged to apply the discounted economic income method rather than
                   the capitalized income method. [Bold Added]

39. The excess earnings method, though not applied in the Withum Valuation Report, is nonetheless a
    direct capitalization method variation.

40. Even in this limited scope, the excess earnings method is often suspect due to the challenges of
    capitalization, which produces unreliable valuations. The IRS has shunned the excess earnings
    method for years. An excerpt from Understanding Business Valuation, 5th Edition, reiterates this
    dismissal. Understanding Business Valuation has long served as a core self-study training book of
    the American Institute of Certified Public Accountants (“AICPA”). The textbook captured this prevalent
    skepticism of the excess earnings method and its direct capitalization focus in a quote from Shannon
    Pratt in a 1985 Business Valuation News article:6

               The excess earnings method of valuation is another version of a capitalization earnings approach. It
               is the most widely used and missed of all methods for valuing small business and
               professional practices. It is widely written about, and more than half the business and professional
               practice brokers that I know use some version of it. It is widely used in divorce proceedings for
               determining the value of goodwill in professional practices. Yet the Internal Revenue Service,
               who spawned the method back in 1920, now roundly denounces it.2 [Bold Added]

    Lack of Valuation Sanity Check from Other Methods, Particularly Leading Market Methods

41. Valuation advisory, whether the business appraisal of private businesses, mergers and acquisitions,
    real estate appraisal or machinery and equipment appraisal, is rooted in market data and professional
    judgment. The linkage of market data and professional judgment exists since market data should help
    guide professional judgment. It is no secret that two of the three leading business valuation methods
    are market-driven methods. These market methods – the guideline public company method (“GPCM”)
    and the Guideline merged and acquired method (“GMAM”) – comprise two-thirds of the three leading
    business valuation methods. The IRS, in IRS Revenue-Ruling 59-60, a hallmark of private company
    valuation, lists the analysis of guideline public company prices as a factor to consider.7

                 The market price of stocks of corporations engaged in the same or a similar line of business having
                 their stocks actively traded in a free and open market, either on an exchange or over the counter.


6 Trugman, Gary. Understanding Business Valuation, 5th Edition, Copyright 2017 by the American Institute of Certified Public
Accountants. Page 505.
7 Internet URL: http://www.irs.gov.

                                                         Page 9
        Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 10 of 63
                                    Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                            Case No. 17 CV 4327 (LLS)(RWL)

                                Expert Rebuttal Report of The Withum Valuation Report
                     Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

42. The other leading business valuation method is the discounted cash flow (“DCF”) method, an income
    approach method. These three valuation methods are leading business valuation methods because
    they often provide a more reliable valuation.

43. Put differently, Withum not only left out the chance for corroborating value indicators in choosing just
    the direct capitalization method but also shunned any one of the three leading business valuation
    methods entirely (DCF method, guideline public company method, and guideline M&A method).

44. In my view, it would be one thing solely to select one of these three leading business valuation
    methods. It is quite another to select just one non-leading valuation method, such as the direct
    capitalization method for solely valuing the Company.

45. Theory and best practices clearly state that the 1) direct capitalization method is not a leading method
    overall, 2) not recommended for usage in fair value disputes, and 3) inappropriate for an a) early-
    stage/start-up business exhibiting b) high growth and c) owning significant technology.8 The last three
    sub-elements in factor # 3 each individually alone obviate the direct capitalization’s usage for the
    Company. It is beyond debate that the Company possessed all three of these elements (intangible
    nature, start-up stage, and high-growth nature) for the applicable Valuation Dates. Thus, the direct
    capitalization method would not be reliable in capturing the value of the Company.

46. Simply put, there is no overall support for the selection of the direct capitalization method for valuing
    the Company. I base this opinion from both a theoretical perspective and a best practices standpoint.
    If one objectively considers the full gamut of facts of the Company and its early-stage, technology
    focus, then the support is documented.

47. Section II presents an in-depth discussion of the faults of the direct capitalization in valuing the
    Company.

48. I outline several key concerns in the summary chart below. I present the full rebuttal points to date in
    Section II, Withum Valuation Rebuttal.




8Valuation theory and best practices stipulate the direct capitalization method, in any variation, should be avoided to value a
company when any of the following are present: 1) company has significant intangible value, 2) company is a start-up, or 3) a
company is high-growth company. Refer to Appendix A for supporting excerpt from valuation theory and best practices.

                                                          Page 10
                                        Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 11 of 63
                                                                          Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                                                                  Case No. 17 CV 4327 (LLS)(RWL)

                                                                  Expert Rebuttal Report of The Withum Valuation Report
                                                       Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

              Rebuttal Point Location in Section II,
Category           Withum Valuation Rebuttal                                   Category of                                                                     Rebuttal Point
    #      (Ordering for Demonstrative Purposes Only)                           Rebuttal
  1.1                  Direct Capitalization Method                Lack of Proper Methodology or Lack of       Direct Capitalization Method is not applicable to 1) start-up companies, 2) high-growth companies, or 3)
                                                                    Additional Methodology to Support a       companies with significant intangible value. All three characteristics clearly depict the Company as of the
                                                                       Defendable Valuation Range               May 1, 2020 and previous valuation dates. Please see references in Section II, Withum Valuation Rebuttal.

  1.2                  Direct Capitalization Method                 Lack of Proper Methodology or Lack of      Direct Capitalization Method is not applicable for a business that has exhibited sizable growth or growth which is
                                                                   Additional, Leading Business Valuation                                       not emblematic of mature, steady state growth.
                                                                    Methodology to Support a Defendable
  1.3                  Direct Capitalization Method                            Valuation
                                                                  Lack of Support        Range
                                                                                  for Income Normalizations        Direct Capitalization Method subtracts for normalized income and does not provide the source of income
                                                                                                                                            adjustments or provide any supporting documentation.

  2.1      No Market Sanity Check Via Usage of Guideline Public    Lack of Proper Methodology or Lack of      The Withum Valuation Report does not provide any support for whether the Withum Report team performed a
                            Company Method                         Additional, Leading Business Valuation     search, selection, and screening of market data in the form of guideline public companies. The usage of
                                                                   Methodology to Support a Defendable        guideline public company data reflects the Guideline Public Company Method ("GPC" or "GPCM"). It is a
                                                                               Valuation Range                leading market approach method and can be applied to small businesses, typically when implied public
                                                                                                              valuation multiples are adjusted for either growth or size. While some industries lack sufficient data on
                                                                                                              guideline public companies, there are over 300 publicly-traded software firms as of the Valuation Date
                                                                                                              headquartered in the U.S. There are also over 100 publicly-traded small-capitalization and micro-
                                                                                                              capitalization public companies in the U.S. Withum stated "the GPC method was considered for purposes of
                                                                                                              calculating the value of the Subject Interest as of the Valuation Dates, but not used given the lack of comparable
                                                                                                              publicly-traded firms." The Withum Report should have at least noted how the Report team searched, screened,
                                                                                                              and eliminated the hundreds of possible public software companies. Publicly traded software firms, even if small
                                                                                                              or micro-capitalization from a market size standpoint, can trade at Enterprise Value to Revenue (EV/Revenue)
                                                                                                              multiples greater than 3.0 times and possibly above to 5.0 times. Enterprise Value to EBITDA (EV/EBITDA)
                                                                                                              multiples can be greater than 15.0 times. I reserve the right to perform additional analysis to corroborate guideline
                                                                                                              company multiples applicable to the Company.


  2.2         No Market Sanity Check Via Usage of Guideline        Lack of Proper Methodology or Lack of      The Withum Valuation Report does not provide any support for whether the Withum Report team performed a
                     Merged and Acquired Method                    Additional, Leading Business Valuation     search, selection, and screening of market data in the form of guideline private and public M&A transactions. The
                                                                   Methodology to Support a Defendable        usage of guideline, actual transactional data is the Guideline Merged and Acquired Method ("GMAM").
                                                                               Valuation Range                GMAM, like the Guideline Public Company Method, is a leading market approach method and can be
                                                                                                              applied to small businesses. There were over 150 software M&A transactions in just the two years from
                                                                                                              May 1, 2018 to May 1, 2020 from leading middle-market M&A database, DealStats.
  3.1      Lack of Industry Transactional Experience Record or    Team's Lack of Industry Record and Tech     Withum Report team appears to lack both software M&A and software valuation expertise.
                 Technology Industry Valuation Expertise                   Industry Experience



  3.2      Lack of Industry Transactional Experience Record or    Team's Lack of Industry Record and Tech Withum's testifying expert, Partner Carleen J. Gaskin, CPA, CFF, is head of their Matrimonial Forensic
                 Technology Industry Valuation Expertise                   Industry Experience            Accounting. She appears to lack either software M&A or software valuation experience. She does not maintain
                                                                                                          any valuation credentials. Her CFF (Certified in Financial Forensics) credential is a forensic accounting credential
                                                                                                          from the American Institute of Certified Public Accountants ("AICPA"). She has testified in only matrimonial
                                                                                                          matters. Ms. Gaskin's case record shows she has testified in 17 matters, of which 15 are the same name and
                                                                                                     Page presumed
                                                                                                           11         to be forensic accounting services for matrimonial matters. It remains to be seen if she has been
                                                                                                          qualified as a pure valuation expert in any jurisdiction per her bio, CV, and case record.
                                       Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 12 of 63
                                                                       Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                                                               Case No. 17 CV 4327 (LLS)(RWL)

                                                                   Expert Rebuttal Report of The Withum Valuation Report
                                                        Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

              Rebuttal Point Location in Section II,
Category           Withum Valuation Rebuttal                                Category of                                                                  Rebuttal Point
    #      (Ordering for Demonstrative Purposes Only)                        Rebuttal
  4.1           Valuation Standards' Compliance Issues        Violation of Professional Standards Through Withum Report team did not include any supporting documentation that substantiates the required compliance
                                                              Lack of Documentation or Sheer Absence of with SSVS No. 1 from the AICPA. Statement on Standards for Valuation Services No. 1 ("SSVS") is the AICPA
                                                                      Required Disclosure / Analysis      valuation standards mandatory for all CPA performing valuations. Best practices dictate a report checklist or
                                                                                                          contemperaneous workpapers corroborating compliance. The Withum Report does not present any
                                                                                                          compliance checklist in the Withum Valuation Report, an unusual step considering the Withum Valuation Report
                                                                                                          claims to adhere to the highest level of AICPA valuation reports known as a Detailed Valuation Report.


  4.2           Valuation Standards' Compliance Issues        Violation of Professional Standards Through Withum Report team did not include any supporting documentation for 1) either independent Company projections
                                                              Lack of Documentation or Sheer Absence of or 2) a financial statement comparison versus industry competitors or industry information. The latter is called a
                                                                      Required Disclosure / Analysis      cross-sectional comparison. Both valuation procedures are required elements in a detailed valuation report. A
                                                                                                          cross-sectional comparison only help solidify understanding a company’s financial position and outlook, both
                                                                                                          essential element in the analysis and proper usage of future projections. The absence of both elements
                                                                                                          (independent projection analysis and a cross-sectional financial statement analysis of the Company
                                                                                                          against the industry) arguably comprises two violation of AICPA valuation standards.




  4.3       Forensic Services Standards Compliance Issues     Violation of Professional Standards Through Withum Report team did not include any supporting documentation, nor any statement claiming adherence, to
                                                              Lack of Documentation or Sheer Absence of prove compliance with the AICPA's Statement on Standards for Forensic Services No. 1 ("SSFS"). Unlike with
                                                                      Required Disclosure / Analysis      SSVS, where Withum appears to have explicitly stated compliance in the Withum Report itself without
                                                                                                          complete report documenation proving this compliance, the Withum Report team is silent and does not
                                                                                                          claim adherence to SSFS.

   5               Discount for Lack of Marketability                  Valuation Best Practices           Withum Report performed a reasonable DLOM analysis. However, the Report does not indicate if they considered
                                                                                                          if a DLOM, per recent case law, did not apply to a New York State fair value case such as the Company valuation.



   6         Lack of Support or Discussion of S-Corporation            Valuation Best Practices           Withum Report team did not apply the S-Corporation Adjustment, which could have understated the business
                              Adjustment                                                                  valuation by anywhere from 15% to 20%.


   7         Lack of Support or Discussion of Excess Cash              Valuation Best Practices           Withum Report team did not apply analyze excess cash, an add-back to business enterprise value. Standards
                                                                                                          mandate analysis of non-operating assets such as excess cash.




                                                                                                  Page 12
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 13 of 63
                            Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                    Case No. 17 CV 4327 (LLS)(RWL)

                          Expert Rebuttal Report of The Withum Valuation Report
               Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

II.    WITHUM VALUATION REBUTTAL
      The following analysis presents the comprehensive valuation rebuttal analysis I introduced
      earlier in Section I, Executive Summary.

Valuation Synthesis: Using Multiple Indications of Value from Leading Methods

49. Corroborating information within a selected methodology and across methodologies
    substantiates a valuation conclusion. Ideally, indications of value synthesize or gravitate
    around a documented valuation range. The triangulation of results is the valuation synthesis
    touted in valuation textbooks and literature.

50. Usage of just one valuation method often violates this core valuation maxim suggesting usage
    of multiple methods to derive a defendable valuation conclusion. Another way to think of the
    valuation synthesis process would be to consider residential home value.

51. Here, valuation factors to consider would be the prevailing price per square foot (a market
    indicator emblematic GPCM) and paid prices for similar properties. The latter is the sales
    comparison approach in real estate appraisal.

52. Finally, one could analyze the present value of the rental income of the home under an income
    approach valuation method.

53. Corroborating analysis under the prevailing price per square foot, paid prices for similar
    properties, and the present value of the rental income would provide a reliable measure of
    value. Reliance on only one method alone cannot be a reliable measure of value.

54. All three real property valuation indicators loosely mirror the leading business valuation
    methods and the ideal valuation synthesis of business valuation, and homebuyers would likely
    be skeptical of any value indicator well removed from any other two valuation indicators.

Why Direct Capitalization Valuation Method Should Not Apply for Valuing the Company

55. Some professionals may argue that the direct capitalization method could be used as a
    method due to the small size of the Company or the stated non-existence of projections or
    budgets. The latter arguably requires follow-up inquiry when one considers two elements of
    the Company. However, the non-existence of projections or budgets does not stand to reason
    for the following reasons.

56. First, the Company received a court-appointed CPA business executive (Joel Liebman, CPA)
    to help manage the business. The appointment stemmed from the current shareholder
    dispute. CPAs typically prepare budgets and projections in the overall course of management,
    mainly when there are allegations in disputes and financial management questions that arise
    that are in question. The reality alone makes it unclear why Company management had no
    available budgets or projections for purposes of the valuation.


                                                Page 13
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 14 of 63
                                 Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                         Case No. 17 CV 4327 (LLS)(RWL)

                             Expert Rebuttal Report of The Withum Valuation Report
                  Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

57. Secondly, the bios of the Withum Partners Carleen J. Gaskin, CPA, CFF, and Jessica
    Hollobaugh, CPA, ABV, CFE, reiterate how both professionals mainly specialize in financial
    investigation matters, particularly matrimonial matters. Both are the primary authors of the
    Withum Valuation Report. I have served in matrimonial matters and can attest to how a
    “kicking the tires” investigation mentality and approach is essential and often tantamount in
    these litigious matters.

58. It remains to be seen why all three Withum Valuation Report authors, all of whom are senior
    practitioners, did not compensate for the inability to obtain any budgets or projections by
    preparing any independent Withum budgets/projections. The void is heightened when one
    realizes valuation standards mandate consideration of projection analysis, and the Company
    averaged a 43.1% compound annual growth rate (“CAGR”) in revenue for the three-years
    from year-end 2016 to year-end 2019. The 43.1% observed growth threshold significantly
    overshadows the presumed Withum projected growth rate of 4% for periods (short-term, near-
    term, and long-term) that they utilized to complete the Direct Capitalization Valuation Method.
    The Company’s actual growth rates are below:9




59. Usage of a direct capitalization method implies a “one-size fits all” growth rate for the
    perpetuity of any business, an assumption that only fits a very narrow and limited pool of
    companies. However, the Company does not fit into this very narrow and limited pool of
    companies and, therefore, is not part of this basket. An excerpt from the Withum Valuation
    Report and their reasoning is below.10


9   Chart below Withum’s Table 2 represent my calculations. Table 2 is on page 15 of the Withum Valuation Report.
10   Page 9, Withum Valuation Report
                                                      Page 14
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 15 of 63
                                Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                        Case No. 17 CV 4327 (LLS)(RWL)

                             Expert Rebuttal Report of The Withum Valuation Report
                  Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




60. The Withum Valuation Report cannot have it both ways. The authors cannot credibly support
    a steady-state growth rate assumption of 4% to be the end-all, constant perpetual growth rate,
    and assume there are no growth opportunities ahead. Why? A core business model of the
    Company, and any SaaS software business, is centered on scalability and growth.

61. The authors cannot also credibly support an assumed steady-state growth of 4% without
    having performed any standards-satisfying inquiry and analysis of projections (either
    management projections or Withum’s own independent projections) and knowing that the 4%
    growth rate in Withum’s direct capitalization method is less than 1/10 of the 3-year revenue
    growth rate of 43.1%.

62. These dichotomies are arguably more concerning when one considers how significant
    components of online retail e-commerce stood poised for heightened growth during at least
    some period, whether over the short-term of 1-year or near-term of a few years, as of May 1,
    2020, Valuation Date. This heightened growth would be attributable to a shift to e-commerce
    due to public fears of entering physical retail stores from COVID 19.

63. Online help desk support software, such as the Company’s dual application and system
    support software, assists online e-commerce participants. Such firms would likely benefit to
    some degree even if the COVID 19 positive trends for online e-commerce were inevitably
    modest. I am not a retail analyst and cannot forcefully opine one way the other on the mixture
    balance between online and offline commerce. My point is that some degree of favorable
    growth rate variations arguably existed at the time of May 2020, a possibility Withum
    dismissed quickly by stating without citation that “in the best-case scenario during the
    pandemic, spending on software will slow and remain in the 2 to 4 percent range.”11 It is
    unclear on what type of software, whether application software or system software, Withum is
    referencing and the exact source for this metric.

64. The source, context, and linkage of that alleged range to the Company strongly require an
    explanation, especially when one accepts how help desk support software is crucial to e-
    commerce and not categorized as a luxury expenditure.

65. The Withum Valuation Report seems to have categorized the Company as an IT consulting
    provider in the Withum Valuation Report’s industry analysis. The Company is neither a
    consultancy nor an IT consultancy. IT consultancies such as Accenture and Capgemini have

11   Page 13, Withum Valuation Report.
                                                    Page 15
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 16 of 63
                              Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                      Case No. 17 CV 4327 (LLS)(RWL)

                           Expert Rebuttal Report of The Withum Valuation Report
                Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

     standard industrial codes (“SIC codes”) in SIC 87, Management Services, and not in any
     software SIC codes, which start at three-digit SIC 737. It appears that Withum utilized the
     wrong industry growth rate for one of their rationales in valuing and supporting a steady-state
     4% growth rate in the direct capitalization method.

66. The Company is software firm that sells/licenses its help desk support software as a service.
    The Company and its SaaS business model are not reflective of a software development
    company. Software development companies are agencies.12 The Company is not an agency.
    Software development companies create code, websites, and technology for other
    businesses to deploy. The Company instead utilizes a proprietary software for resale as a
    business-to-business tool.

67. Judging by the bios of the Withum Valuation Report authors, each professional is neither a
    market research analyst for the retail or e-commerce industries nor an advisor with a
    technology client record. Further inquiry may shed light on the Withum thought process to
    opine on projected short-term software growth rates during the pandemic or for measuring
    growth rates overall. Such additional information would be helpful when one recalls the
    Withum team, by their own words, appeared to have collectively performed no follow-up
    forecasting – for the industry or Company - when told Company projections did not exist. A
    presentation of this statement is below.




68. Software is designed to scale quickly, and this business model is why software firms often
    have high gross profit margins, sometimes over 70%, due to the low percentage of the cost
    of services/cost of goods sold. The Company had a high gross margin percentage as of the
    Valuation Dates. It is also unclear what types of necessary growth discussions – if any - the
    Withum team had with Company management, including Joel Liebman, CPA, if they never
    received any projections and appeared not to have asked for follow-up projection-like
    information.

69. I base these statements on my analysis of the Withum Valuation Report and how the Withum
    team did not prepare any contemporaneous projections for their independent valuation result.

12 Internet URL: https://medium.com/@charisoltech/what-do-software-development-companies-do-7a683afeb3f9. The
article “What Do Software Development Companies Do” captures the agency focus of a software development business
model, a focus separate from a software firm such as the Company, which has a hybrid, SaaS emphasis on application
software and system software.
                                                   Page 16
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 17 of 63
                                Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                        Case No. 17 CV 4327 (LLS)(RWL)

                           Expert Rebuttal Report of The Withum Valuation Report
                Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

     Analysis of projections and industry financial statement data are best practices and
     components to support a conclusion of value put forth in AICPA valuation standards found in
     SSVS.13 Ultimate clarity is warranted in understanding these open fronts and the extent of
     Withum’s perceived arm’s-length procedures.

70. The direct capitalization method is occasionally used by matrimonial practitioners to value
    professional practices or businesses with traditional, hard assets.14 The scenarios above
    similarly do not describe the Company for any Valuation Date.

71. The direct capitalization business valuation method stems from the yield capitalization method
    in real estate appraisal, where single-digit growth rates in rents may support for steady-state
    growth. The Company does not have hard assets such as real estate and had not entered a
    steady state of stable growth as of the Valuation Date, a pivotal point to remember for why a
    simple direct capitalization method was not applicable. Growth could ebb and flow, and
    valuation practitioners can model various scenarios using a DCF method, whether a two-stage
    or three-stage DCF model to analyze various stages of perceived growth. Both variations of
    the DCF model are common methods to value multi-stage growth in an income approach
    method of business valuation. However, the direct capitalization business valuation method
    is not an appropriate valuation method simply because the Company has not entered a steady
    state of stable growth as exemplified by its high rate of growth at 43.1% in the last three years.

72. There is a sanity check within an income approach valuation to test any direct capitalization
    method, particularly one like the direct capitalization method used by Withum, which utilized
    assumptions that significantly differ from either reasonable expectations or actual prior
    historical results. The check of a direct capitalization method is to compare the various growth
    rates implied in a DCF method value to the growth rates and value in a direct capitalization
    method.

73. This process allows one to construct a sanity check of the direct capitalization method.
    However, Withum did not provide this check in its Valuation Report, and such a check should
    ideally exist in their contemporaneous work papers. However, there is nothing in the Withum
    Valuation Report that indicates that this sanity check was performed to support their valuation
    of the Company.

74. If the direct capitalization method is adequately constructed, then the direct capitalization
    method value result should approximate or equal the DCF method value indication.
    Additionally, the implied capitalization rate across both income approach methods should also
    align. The capitalization rate is the spread between the discount rate and growth rate.

75. It is important to reiterate how most valuation practitioners handle high-growth businesses in
    a multi-stage discounted cash flow (“DCF”) through the application of a two stage-model (or
    even a three-stage DCF model). Multi-stage DCF models are designed to handle various

13 See SSVS Paragraph Sections 29, 53, and 58.
14 The direct capitalization method is known commonly as the yield capitalization method in valuing real estate. Please
see Appendix A for excerpts from valuation theory on how the direct capitalization method of business valuation is used
in matrimonial matters.
                                                      Page 17
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 18 of 63
                               Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                       Case No. 17 CV 4327 (LLS)(RWL)

                           Expert Rebuttal Report of The Withum Valuation Report
                Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

     growth phases rather than a subjective one-growth stage. In these multi-stage DCF models,
     valuation practitioners often forecast growth tapering down and declining across time, a
     trajectory that mirrors high-growth firms, particularly in technology, that experience robust
     growth before either their business or sub-industry often matures.

76. It is possible in certain circumstances for growth to accelerate later, a scenario that is not
    uncommon for specific industries. Biotech and technology companies can witness this top-
    line revenue or earnings scalability/growth.

77. Please see Appendix A for full excerpts from leading valuation sources that capture this sanity
    check and other facets of the direct capitalization method I introduced in the preceding pages.

78. I have included the Linkedin.com timeline bios for both Withum Partners Carleen J. Gaskin,
    CPA, CFF, and Jessica Hollobaugh, CPA, ABV, CFE shortly as excerpts in the pages ahead.

Lack of Market Sanity Check in Bypassing Guideline Public Company Method (“GPCM”)

79. The Withum Valuation Report does not provide any support for whether the Withum Report
    team performed a search, selection, and screening of market data in the form of Guideline
    public companies.

80. The usage of guideline company data is the Guideline Public Company Method ("GPC" or
    "GPCM"). GPCM is a leading market approach method that provides one of the most reliable
    measures of the value of a company. The analysis of the GPCM is one of eight factors in the
    IRS Revenue-Revenue 59-60, the oft-cited guide for analyzing private company value.
    Valuators can apply the method to small businesses, typically when implied public valuation
    multiples are adjusted for either growth or size. The latter process is known as size-adjusting
    or growth-adjusting multiples. Valuation theory in Financial Valuation, 4th Edition, a textbook
    written by over 30 senior valuation practitioners, captures this process.15 Financial Valuation
    also noted how a market approach method, such as the GPCM, should be considered in
    “virtually all valuations” and regardless of company size. The excerpt is presented below.16

                  The market approach should be considered in virtually all valuations. Whether the subject
                  is a large, diversified company or a small operation, sources of data may be available
                  to estimate its value. Even if the comparables are not truly like the subject, this
                  approach may provide a sanity check on the values obtained using other
                  approaches or indications of how the market has changed over a period of time.
                  [Bold Added]

81. While some industries lack sufficient data on guideline public companies, this is not the case
    for the Company. There are over 300 publicly traded software firms as of the Valuation Date
    headquartered in the U.S.17


15 Hitchner, James and Et. Al. Pages 333-341, Financial Valuation: Application and Models, 4th Edition. Copyright 2017
by John Wiley & Sons.
16 Ibid, Page 341
17 Database totals from leading third-party database vendor, Y-Charts. Please see www.ycharts.com

                                                     Page 18
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 19 of 63
                               Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                       Case No. 17 CV 4327 (LLS)(RWL)

                           Expert Rebuttal Report of The Withum Valuation Report
                Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

82. There are also over 100 publicly traded small-capitalization and micro-capitalization SaaS
    public companies in the U.S alone.

83. Withum stated: "the GPC method was considered for purposes of calculating the value of the
    Subject Interest as of the Valuation Dates, but not used given the lack of comparable publicly-
    traded firms."18

84. The Withum Report should have at least noted how the Report team searched, screened, and
    eliminated the hundreds of possible public software companies. Publicly traded software
    firms, even if small or micro-capitalizations, can trade at Enterprise Value to Revenue
    (EV/Revenue) multiples higher than 3.0 times and possibly above to 5.0 times revenues.

85. Enterprise Value to EBITDA (EV/EBITDA) multiples can be higher than 15.0 times. I reserve
    the right to perform additional analysis to corroborate guideline company multiples applicable
    to the Company in an independent valuation analysis outside of my Rebuttal Report review.

86. A common misconception from non-valuators is that companies must be perfect comparable
    companies for usage in the guideline public company method (GPCM) of business valuation.
    The GPCM, and the Guideline Merged and Acquired Method, incorporates the word guideline
    for a specific reason.

87. The critical consideration in the application of the guideline public company method is that the
    appraiser “must choose guideline companies logically and be able to justify their selection.”19
    Furthermore, the “strength of data leads to the judgment as to the weight ultimately accorded
    to them among the various valuation multiples within the guideline publicly traded company
    method.”20 This strength of data also impacts the overall weight “accorded to the guideline
    publicly traded company method among other valuation methods.”21The criteria often utilized
    to filter and select guideline public companies include 1) similarity of the guideline companies
    to the subject company, 2) trading activity, and 3) the statistical dispersion of valuation multiple
    data points. Valuation literature notes the following in selecting and screening for guideline
    companies.22

                 HOW MANY GUIDELINE COMPANIES?

                 The answer to this answer to this question depends on a number of factors:

                 1. Similarity to the subject-the more similar, the fewer needed
                 2. Trading activity-again, the more actively traded, the fewer needed
                 3. Dispersion of valuation multiple data points-the wider the range of relevant valuation
                    multiple data points, the more companies it takes to identify a pattern relevant to the
                    subject company


18 Page 18, Withum Valuation Report
19 Pratt, Shannon. Valuing a Business: The Analysis and Appraisal of Closely Held Companies, 5th Edition. Copyright
2009 by McGraw-Hill, Inc. Page 274
20 Ibid, page 278
21 Ibid, Page 278
22 Ibid, Page 274

                                                    Page 19
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 20 of 63
                                 Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                         Case No. 17 CV 4327 (LLS)(RWL)

                             Expert Rebuttal Report of The Withum Valuation Report
                  Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF


88. Every business and industry are different. There is no definitive “hard and fast” rule for the
    applicable number of guideline companies. The total for both software industries is over 300
    per leading public company database vendor, Y-Charts.

89. The Company is technically a “full-stack” software program that blends a front-end user
    interface and a back-end database. Hence, the Company, as confirmed by the Defendant, is
    technically both an application software firm and a system software firm.

90. There are no consulting services related to the installation of the ChannelReply help desk
    support software, a fact that disqualifies the IT consulting industry analysis Withum discussed
    and cited in their Report, particularly concerning growth rates. Put simply, clients of the
    Company can help onboard themselves to the ChannelReply software. Therefore, linking IT
    consulting data to the Company is inaccurate.

91. It is helpful to understand that a full stack web developer is a subset of software engineering.
    The following excerpt clarifies the distinction.23

                    What is the difference between a software engineer and a full stack web developer?

                    Software engineering is a broad term. The job could encompass everyone from embedded
                    engineers to C# specialists. Typically though, a software engineer will know how to
                    architect a system – they can decide the way it should be built before developers go ahead
                    and build it.

                    Full stack web development is a subset of software engineering – a job that involves
                    handling all the work of databases, servers, systems engineering, and clients – and
                    requires someone who is at home with front-end and back-end technologies.

92. A comprehensive application of the Guideline Public Company Method would embody
    searching, screening, and filtering to substantiate, which guideline comparable firms were
    capable of inclusion in the method. Investment bankers and valuation experts can categorize
    guideline public companies into either primary or secondary guideline companies, additional
    flexibility to apply the GPCM.

93. It remains uncertain whether Withum searched guideline public companies across any of the
    hundreds of publicly traded software companies in the U.S. alone. Software M&A and initial
    public offerings of software firms flourished in recent years, creating an overall industry that is
    one of the largest categories of publicly traded companies in the U.S. across all sizes and
    types of software. Therefore, identifying comparable companies can be facilitated.

94. In conclusion, there was an opportunity to perform the GPCM, mainly if Withum had accounted
    for the business-to-business software dynamics of the Company to grasp the hybrid
    application and system software nature of the company’s full-stack, SaaS business model.
    They are significant citations in valuation theory and best practices that the guideline public

23   Internet URL: https://www.randstad.co.uk/career-advice/career-guidance/full-stack-developer-vs-software-engineer/
                                                       Page 20
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 21 of 63
                               Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                       Case No. 17 CV 4327 (LLS)(RWL)

                           Expert Rebuttal Report of The Withum Valuation Report
                Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

     company should be vetted fully in all business appraisals.24 The Company’s hybrid, dual
     software model (application and system software combination) would increase the chances
     publicly traded application software firms, system software firms, or public companies
     embodying elements of both would meet the criteria for inclusion in the GPCM.

95. Additionally, the Withum team could have used the GPCM data and adjust for the smaller size
    of the Company. The Withum team could have utilized size-adjusted, implied valuation
    multiples, which are often applied as standard practice in valuations. Such analysis would
    compensate for any size-effect between the Company and selected guideline primary or
    secondary public companies. An argument that “public companies are larger than the subject
    company” does not hold weight in this case. Valuation professionals are trained and versed
    in adjusting for size effects across the various valuation methodologies. As reiterated
    previously, a market approach method, such as the GPCM, should be considered in “virtually
    all valuations”25 and regardless of company size.26

96. Overall, the lack of any supporting detail underlying Withum’s method rejection of the GPCM
    and any supporting documentation the team applied the search matrix process at the heart of
    the Guideline Public Company Method represents a deficiency in their valuation analysis.
    Withum acknowledged that guideline companies do not have to be “identical to the subject
    company but similar enough to guide the valuation process.”




97. AICPA valuation standards in SSVS allow some flexibility in reporting requirements for
    litigation reports, a dynamic called “litigation exception.” There is debate about which
    standards must reside as part of reporting elements and which should be included. Valuation
    professionals are nevertheless not exempt from developing the required procedures in SSVS.
    In other words, SSVS notes how the development of the standards, or fulfillment of the work,
    remain requirements. The AICPA designed the standards to help foster minimum work
    product compliance regardless of reporting documentation. An excerpt from Paragraph .13 in
    the SSVS Section entitled Illustrations Relating to Litigation Engagements and Certain


24 Hitchner, James and Et. Al. See Pages 300-341, Financial Valuation: Application and Models, 4th Edition. Copyright
2017 by John Wiley & Sons.
25 Hitchner, James and Et. Al. See Page 341, Financial Valuation: Application and Models, 4th Edition. Copyright 2017

by John Wiley & Sons.
26 Ibid, Page

                                                     Page 21
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 22 of 63
                            Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                    Case No. 17 CV 4327 (LLS)(RWL)

                         Expert Rebuttal Report of The Withum Valuation Report
              Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

     Controversy Proceedings captures the concept.27




98. In conclusion, in analyzing the GPCM, valuation professionals must nonetheless document
    the process of searching, screening, and filtering/selecting guideline public companies,
    particularly in the software industry. The software industry encompasses one of the most
    extensive sets of public companies, particularly across small and micro-capitalization public
    companies. Withum’s position that there is a “lack of comparable publicly-traded firms” does
    not stand to reason due to the extensive sets of public companies in this business.

99. In my 21 years of professional practice, dismissing every public company in an industry with
    over 300 possible guideline public companies (in the U.S. alone28) warrants an additional
    explanation and contemporaneous support that was not provided for in the Withum Valuation
    Report.

Lack of Market Sanity Check in Bypassing Guideline Merged and Acquired Method (“GMAM”)

100. The Withum Valuation Report does not provide any support for whether the Withum
   Report team performed a search, selection, and screening of market data in the form of
   guideline private and public M&A transactions.

101. The usage of actual transactional data in a business valuation analysis is the Guideline
   Merged and Acquired Method ("GMAM").

102. The GMAM, like the Guideline Public Company Method (“GPCM”), is a leading market
   approach method and can be applied to small businesses via guideline data. There were 150
   transactions in the two years from May 1, 2018, to May 1, 2020 from just one leading M&A

27 SSVS Paragraph .13 from the AICPA (American Institute of Certified Public Accountants)
Internet URL:
https://www.aicpa.org/InterestAreas/ForensicAndValuation/Resources/Standards/DownloadableDocuments/SSVS_F
ull_Version.pdf
28 There are also hundreds of international publicly traded software firms.

                                                Page 22
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 23 of 63
                               Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                       Case No. 17 CV 4327 (LLS)(RWL)

                           Expert Rebuttal Report of The Withum Valuation Report
                Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

     database for private businesses, DealStats. Most of the transactions from DealStats
     originated from the lower middle-market. Furthermore, a longer time frame would have yielded
     additional totals numbering in the hundreds of transactions.

103. A broad representation of potential guideline transactions from leading M&A database
   DealStats is shown below. The median EV / Revenue is 3.45 times29, and the median EV /
   EBITDA multiple is 18.0 times for the two years from May 1, 2018 to May 1, 2020. EBITDA
   standards for earnings before interest, taxes, depreciation, and amortization. EBITDA is not a
   perfect proxy for cash flow but is often used as such by valuators and M&A investment
   bankers.




29Market Value of Invested Capital (“MVIC”) is used as a proxy for the transaction value or enterprise value in the
DealStats database. There is a slight difference at times between MVIC and enterprise value in the GPCM.
                                                    Page 23
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 24 of 63
                    Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                            Case No. 17 CV 4327 (LLS)(RWL)

                  Expert Rebuttal Report of The Withum Valuation Report
       Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




                                        Page 24
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 25 of 63
                          Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                  Case No. 17 CV 4327 (LLS)(RWL)

                        Expert Rebuttal Report of The Withum Valuation Report
             Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




104. The data above has not been fully screened, searched, and filtered since my scope to
   date is to review the Withum Valuation Report and not to independently derive a second report
   which fulfills the requirements of a full, detailed AICPA-compliant valuation report.

105. Notwithstanding, the market sanity check guidance across 150 transactions indicate
   market-implied valuation/pricing multiples, and a valuation conclusion, potentially well above
   the valuation conclusion in the Withum Valuation Report. The Withum Valuation Report
   derived its value conclusion solely from a method that should not have been applied in the
   first place.

106. Software public companies or software M&A transactions (most transactions from
   DealStats above are private, lower middle-market deals) often exhibit premium EV / EBITDA
   multiples in comparison to even other technology industries. Simply put, software firms
   transact at higher EV / EBITDA multiples than more labor-intensive consulting practices, even
   IT consulting practices.

107. The EV / EBITDA multiple, along with EV/Revenue, comprise two of the most frequently
   used invested capital multiples valuation professionals utilized to value an entire company.
   Invested capital multiples indicate implied valuation multiples, or “pricing” multiples, buyers
   paid for the entire capital of a business.

108. The Withum Valuation Report does not present any indication of historical EBITDA. The
   absence is surprising for two reasons. First, EBITDA is directly computed from the income
   statement, and the Withum Valuation Report captures a detailed income statement of the
   Company in their Exhibit 2.

109. Second, the absence of EBITDA presentation is notable when one grasps how prevalent
   the EBITDA metric is for both financial statement analysis, a required element of a standards-
   compliant valuation, and in any business valuation using the leading market approach
   methods. The latter entails the Guideline Public Company Method or Guideline Merged and
   Acquired Method.

110. The Company did not have any depreciation or interest expense per the financial
   statements used by Withum. It is, therefore, possible that the pretax income of $420,777 as
   of year-end 2019 would approximate the Company’s concluded EBITDA as of the May 1,
   2020, final Valuation Date. Such a final determination would require more understanding of
   the Company’s financial records and interim financials for the year 2020.

111. The Company’s EBITDA would possibly increase from expense add-backs or decline to
   account for salary adjustments. I cannot opine fully on adjusted EBITDA without a better
   understanding of the internal structure and accounting of the Company. The Company may
   have also adopted an entrepreneurial technology mindset to preserve compensation cash
   (hence fully subtracting for normalized salary expenses would be minimal and in line with
   select industry participants) while the business was growing. Tech companies use techniques

                                              Page 25
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 26 of 63
                                Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                        Case No. 17 CV 4327 (LLS)(RWL)

                             Expert Rebuttal Report of The Withum Valuation Report
                  Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

      such as bootstrapping of existing cash sources and equity incentives to accomplish their
      growth incentives and minimize cash burn. Technology firms often deploy equity issuance
      significantly more than any form of debt to also preserve payments of interest. Industry ratios
      and public companies shed light on how most technology firms are structured primarily with
      equity. Most technology companies, particularly early-stage and growing firms, feature little to
      no debt.

112. These questions and the breakdown of adjusted EBITDA totals remain open. I present an
   excerpt from Exhibit 230, the Company’s historical income statements, below.




113.       It is nevertheless noteworthy that the Withum Valuation Report did not describe or present

30   Page 62, Withum Valuation Report
                                                    Page 26
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 27 of 63
                                  Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                          Case No. 17 CV 4327 (LLS)(RWL)

                              Expert Rebuttal Report of The Withum Valuation Report
                   Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

       any EBITDA total or EBITDA analysis, even within the financial statement analysis of the
       Company.




Professional Standards’ Compliance Issues: Lack of Documented Compliance with SSVS

114. I have noted earlier how a projection analysis is a required part of the financial statement
   analysis of an AICPA-compliant detailed business valuation report. A detailed valuation report
   is the highest level of reporting and the report Withum submitted failed to perform a projection
   analysis.

115. Projection analysis is also integral to analyzing any Company, particularly a high-growth
   technology firm where future expectations must be scrutinized in themselves and against
   industry competitors.

116. Additionally, the relative financial statement analysis of the business against industry
   participants and competitors (called a cross-sectional comparison) is also required in CPA
   valuation standards known as Statement on Standards for Valuation Services No. 1 (“SSVS”).

117. The Withum Valuation Report did not include both 1) an independent analysis of
   projections and 2) any financial statement comparison of the Company versus industry
   benchmarking data, whether databases or specific guideline public companies.31 The latter

31   There are over 300 publicly traded software firms in the U.S. Many of these firms are small-capitalization or micro-
                                                        Page 27
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 28 of 63
                              Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                      Case No. 17 CV 4327 (LLS)(RWL)

                          Expert Rebuttal Report of The Withum Valuation Report
               Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

    only help solidify understanding a company’s financial position and outlook, both essential
    element in the analysis and proper usage of future projections.

118. The absence of both elements (any projection analysis and a cross-sectional financial
   statement analysis of the Company against the industry) arguably comprises two violation of
   AICPA valuation standards found in SSVS. I capture the excerpt from SSVS No. 1 below.




capitalization companies and capable of benchmarking against the Company from a financial statement comparison at
very least.
                                                   Page 28
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 29 of 63
                       Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                               Case No. 17 CV 4327 (LLS)(RWL)

                     Expert Rebuttal Report of The Withum Valuation Report
          Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




                                           Page 29
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 30 of 63
                               Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                       Case No. 17 CV 4327 (LLS)(RWL)

                           Expert Rebuttal Report of The Withum Valuation Report
                Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

119. The Withum Valuation Report itself did not include any supporting documentation that
   substantiates the required compliance with SSVS No. 1 from the AICPA in regards to any
   analysis of projections and industry financial statement data. Statement on Standards for
   Valuation Services No. 1 ("SSVS") is the AICPA valuation standards mandatory for all CPA
   performing valuations. CPA professionals, whether accredited with valuation credentials or
   not, must comply with the Statement on Standards for Valuation Services No. 1 (“SSVS,”
   issued in June 2007)32 in the valuation of a business interest.

120. Best practices for valuation reporting dictate a valuation report checklist in the report or
   contemporaneous work papers corroborating actual SSVS compliance. The Withum Valuation
   Report does not present any compliance checklist in the Withum Valuation Report itself, an
   arguable disclosure deficiency considering the Withum Valuation Report claimed adherence
   to the highest level of AICPA valuation reporting known as a Detailed Valuation Report.

121. The lack of any projection analysis or industry financial statement analysis, as noted
   earlier, comprises two critical areas of SSVS deficiency. One could argue that the Withum
   team also failed to analyze the customer base or key contracts since the Withum Valuation
   Report is silent on the issue of the customer base or sales backlog/sales pipeline analysis.
   The excerpt above in paragraph 30 of SSVS illustrated the SSVS requirement to analyze
   “advantageous or disadvantageous contracts.”33

122. A reader of the Withum Valuation Report cannot infer if the Company, especially given its
   recent growth, could foreseeably double in size or grow between 50% and 100% or more for
   the calendar year 2020. The Company as of the May 1, 2020 Valuation Date had averaged a
   top-line CAGR of 43.1% in the last three years from year-end 2016 to year-end 2019.

123. Readers and reviewers of the Withum Valuation Report are arguably uncertain about the
   future Company conditions when the Report acknowledges 1) there was no analysis of
   projections34, the 2) Company featured robust revenue growth35, 3) future operations were
   judged to remain consistent36 and yet 4) perpetual earnings growth rate of 4%37 is now
   warranted for all growth of earnings in the direct capitalization method. There appear to be
   contradictions amidst these statements. There also appears to be no discussion in the Withum
   Valuation for how earnings growth in technology companies improves, or scales, over time,
   particularly in software firms, even if the pace of revenue growth does not keep up. It is unclear
   how any scale is incorporated in the Withum universal growth rate of 4% for earnings.

124. Other possible areas of valuation standards non-compliance in the Withum Valuation
   Report include the failure to properly analyze all other assets such as excess cash and no

32 Internet URL:
https://www.aicpa.org/InterestAreas/ForensicAndValuation/Resources/Standards/DownloadableDocuments/SSVS_F
ull_Version.pdf The AICPA codified SSVS No. 1 as part of the Accounting Standards Codification starting in June 2015
as VS 100.
33 Ibid, Paragraph 30
34 Page 19, Withum Valuation Report,
35 Page 15, Withum Valuation Report,
36 Page 19, Withum Valuation Report,
37 Page 24, Withum Valuation Report,

                                                    Page 30
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 31 of 63
                                 Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                         Case No. 17 CV 4327 (LLS)(RWL)

                             Expert Rebuttal Report of The Withum Valuation Report
                  Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

       disclosure of the record of personnel interviews.

125. Withum also did not disclose one way or the other if any member of the firm had previously
   established a tax service relationship or an attestation/accounting service relationship with
   any entity owned by the Company or its shareholders. Considering Withum is a large, 1,000-
   person firm with six offices in the tri-state area, such disclosure helps judge a conflict of
   interest even if any of the Valuation Report authors have not individually or collectively
   performed attestation or tax services of this kind in the past.38

126. SSVS requires such auxiliary service disclosure, especially in compliance-based
   valuations (i.e., tax-based valuations) and assignments for litigation contexts.

127. I have prepared the chart below, outlining the leading areas of concern in the Withum
   Valuation Report from the standpoint of SSVS.

128. Blue-highlighted areas represent areas where Withum appears to have neither performed
   a required step – whether in the Withum Valuation Report itself or possibly in their work papers
   - nor disclosed sufficient documentation, or any documentation, to justify departure from the
   standards step. Potential examples of the latter include insufficient Withum Valuation Report
   documentation to support the Withum dismissal of the Guideline Public Company Method or
   Guideline Merged and Acquired Method.




38   Internet URL: https://www.accountingtoday.com/data/the-2019-top-100-firms-overview
                                                     Page 31
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 32 of 63
                       Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                               Case No. 17 CV 4327 (LLS)(RWL)

                     Expert Rebuttal Report of The Withum Valuation Report
          Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




                                           Page 32
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 33 of 63
                       Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                               Case No. 17 CV 4327 (LLS)(RWL)

                     Expert Rebuttal Report of The Withum Valuation Report
          Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




                                           Page 33
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 34 of 63
                                  Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                          Case No. 17 CV 4327 (LLS)(RWL)

                              Expert Rebuttal Report of The Withum Valuation Report
                   Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF



       Professional Standards’ Compliance Issues: No Statement of Compliance with SSFS

129. The new litigation standards from the AICPA, Statement on Statements for Forensic
   Services No. 1 (“SSFS”), issued in late 2019 and effective January 1, 2020, also applies to
   the Withum Valuation Report due to its litigation context.

130.       Hence, both SSVS and SSFS both applied to the Withum Valuation Report.

131. The Withum Report is silent on SSFS compliance and does not provide a valuation
   checklist or declaration of adherence in the Withum Valuation Report itself. It is, therefore,
   impossible to ascertain what Withum performed for a procedural standpoint, or not, in
   documenting adherence.

132.  More information is necessary to ascertain SSFS compliance in the Withum Valuation
   Report itself or the contemporaneous work papers.

       Apparent Lack of Withum Technology Expertise from a Valuation or M&A Standpoint

133. Technology firms, business services firms, marketing services companies, and marketing
   technology firms all represent, both now and historically, attractive industries for either private
   equity (“PE”) or venture capital (“VC”) firms.

134. Two reasons often drive the interest from financial sponsors such as PE and VC firms: the
   industry’s ability to combine stable cash flows/recurring revenue and possible high growth.

135. Private equity firms have also increased their technology exposure in the last decade. Dry
   powder, or uncommitted investment capital, has more than doubled since 2016 for private
   equity firms focused on technology firms.39 The technology industry can display growth
   variability or shifts at times. Hence, even smaller firms as the Company that display scalability,
   coupled with recurring revenue/recurring cash flows, and observed high growth, could attract
   such interest in the years ahead.

136. The Company does not need additional offices or personnel to scale, an observable fact,
   and why many technology public and private technology firms can boast gross margins more
   than 80%.40 The threshold is well above the gross margins for most service companies,
   professional practices, or commercial enterprises.

137.       The “Rule of 40” represents a guideline maxim for SaaS operators to shoot for and an
       investment criterion which funds deploy to screen, source, and filter potential SaaS software
       acquisition targets such as the Company. The importance of the “Rule of 40” was clarified
       concisely in a December 2018 article framework from leading private equity and venture
       capital firm Bain & Company. Bain partners stated how software firms should strive for
       revenue growth and profit margin of more than 40% annually.
39   Internet URL: https://pitchbook.com/news/articles/tech-focused-pe-funds-are-rising-and-thriving
40   Service businesses, whether consulting firms or most professional practices,
                                                        Page 34
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 35 of 63
                                  Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                          Case No. 17 CV 4327 (LLS)(RWL)

                              Expert Rebuttal Report of The Withum Valuation Report
                   Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF


                    The Rule of 40—the principle that a software company’s combined growth rate and profit
                    margin should exceed 40%—has gained momentum as a high-level gauge of performance
                    for software businesses in recent years, especially in the realms of venture capital and
                    growth equity. Increasingly, software industry executives are embracing the Rule of 40 as
                    an important metric to help measure the trade-offs of balancing growth and profitability.

138. The Bain investors noted that “beating the Rule of 40 in a single year is admirable, but the
   greater challenge is balancing growth and performance year after year.” Furthermore, Bain
   noted the following:41

                    Software companies that can balance growth and profitability to outperform the Rule of 40
                    have valuations (measured by the ratio of enterprise value to revenue) double that of
                    companies that fall “below the line,” and they achieve returns as much as 15% higher than
                    the S&P 500. Companies whose growth slows and that fail to improve profitability often
                    find themselves the target of activist investors and private equity acquirers.

139. The Company had surpassed the Rule of 40 with its 43.1% three-year revenue CAGR
   even before consideration of profits, which were sizable from a percentage standpoint in
   recent years. The addition of an adjusted profitability margin, even one normalized, to the
   Company’s Rule of 40 would only help clarify the Company’s solid financial footing and
   possible above-average valuation multiple.

140. It appears the Withum authors did not analyze the correct specific industry outlook of the
   software industry in their repeated discussion of the IT consulting industry and their cited
   market reports from various providers. The market research reports Withum selected, such
   as market research from vendor IBISWorld, focused on the IT consulting industry.

141. The IT consulting industry is a service industry that offers technology services on a billable
   basis or project basis. From a strict definitional standpoint, the IT consulting industry often
   embodies a billable business model, not unlike professional services.

142. The software industry is nevertheless a distinct industry within the broader IT sector.
   Software firms can charge for set-up installation “service fees,” which are billable consulting
   fees. However, after the initial installation, most SaaS software revenue is purely software –
   and not service-fee driven. SaaS firms generate recurring revenue on a per-user, per-month
   (“PMPM”) basis that is a subscription. Installation fees, if any, are often a fraction of the SaaS
   lifetime total value, or LTV, of a client whose annual recurring revenue can eventually grow
   significantly. The SaaS industry started 20 years ago to meet the need of clients who wanted
   to avoid costly upfront installations and have the flexibility of software-as-a-service that was
   billed monthly or annually.

143. The Company’s software, as confirmed with the Defendant and an analysis of the
   ChannelReply website, is a dual front-end application software and back-end system software
   that incorporates no installation services time or implementation service fee charges. It is
   unclear if Withum performed an analysis of the Company’s software customer base or critical

41   Internet URL: https://www.bain.com/insights/hacking-softwares-rule-of-40/
                                                       Page 35
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 36 of 63
                                 Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                         Case No. 17 CV 4327 (LLS)(RWL)

                             Expert Rebuttal Report of The Withum Valuation Report
                  Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

       contracts. SSVS notes in paragraph 30 how “advantages or disadvantageous contracts”
       should be considered in a valuation. It remains unknown if Withum analyzed the Company’s
       software client base, or customer base, through any review or inquiry of crucial revenue
       streams or customer agreements.

144. One thing is clear. The Company is not an IT consultancy. ChannelReply is instead a pure
   software firm. As such, Withum’s focus on growth rates or discussion surrounding IT
   consulting is, therefore, mostly moot. Computing services such as IT consulting may
   occasionally fall in a broader SIC code of 73. However, software industry codes are
   differentiated and marked for public and private companies in a range through 7372 through
   7375.

       Lack of Valuation Credentials by Leading Withum Expert Carleen J. Gaskin, CPA, CFF

145. Ms. Carlene J. Gaskin, CPA, CFF, specializes in forensic accounting. She is the Practice
   Head of Withum’s Matrimonial Practice.

146. Ms. Gaskin is a senior forensic CPA with a forensic accounting credential, Certified in
   Financial Forensics (“CFF”), from the AICPA. Appendix C presents her Withum Valuation
   Report bio, Withum homepage bio, and her Linkedin.com bio.

147. Ms. Gaskin does not currently maintain a valuation credential from the three leading
   valuation organizations (AICPA, National Association of Certified Valuation Analysts, or
   American Society of Appraisers). Appendix B captures how the American Institute of Certified
   Public Accountants, the issuer of the CFF credential, clearly states the CFF is a forensic
   accounting credential. The curriculum requirements of the credential include a section where
   approximately 5% to 10% of the material covers damages valuation for litigation assignments.

148.       It is fair to state that the CFF credential is therefore not a business valuation credential.

149. Ms. Gaskin’s Withum Report bio emphasizes her extensive record and accolades across
   forensic accounting and matrimonial matters. Her litigation record reflects 17 testifying
   matters, of which 15 matters encompass the same surname. One can assume these matters
   were matrimonial cases.

150. Based on her bio, other areas of her practice include family law, mediation, and
   collaborative law advisory, represent forensic accounting for matrimonial cases. Her
   Linkedin.com profile bio, where she depicts her titles, reiterates the forensic accounting focus.
   The crux of these professional practice areas likely centers around forensic accounting – not
   business valuation or intangible asset valuation, a separate area of valuation advisory. It
   remains to be seen if her practice areas year-over-year encompass either business valuation
   for early-stage companies or any technology companies, particularly software firms. Please
   see Ms. Gaskin’s employment history titles below.42



42   Internet URL: https://www.linkedin.com/in/carleengaskin as of June 25, 2020
                                                       Page 36
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 37 of 63
                          Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                  Case No. 17 CV 4327 (LLS)(RWL)

                        Expert Rebuttal Report of The Withum Valuation Report
             Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




151. Ms. Jessica Hollobaugh, CPA, ABV, CFE, has a professional bio broadly very similar to
   Ms. Gaskin. She practiced across tax, accounting, and audit services before switching to
   forensic accounting services and forensic services focused on criminal matters. Like Ms.
   Gaskin, she is recognized professionally in forensic accounting matters. Ms. Hollabaugh is
   the Practice Head for Withum’s White-Collar Practice. She appears to have extensive

                                              Page 37
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 38 of 63
                                 Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                         Case No. 17 CV 4327 (LLS)(RWL)

                              Expert Rebuttal Report of The Withum Valuation Report
                   Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

       experience in financial matters for criminal matters.43




152. In sum, one cannot conclusively opine on another professional’s experience without more
   clarity or a record of valuations or technology advisory/technology assignments. Future
   discovery may help clarify these questions.



43   Internet URL: https://www.linkedin.com/in/jessica-hollobaugh as of June 25, 2020
                                                       Page 38
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 39 of 63
                           Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                   Case No. 17 CV 4327 (LLS)(RWL)

                         Expert Rebuttal Report of The Withum Valuation Report
              Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

Discount for Lack of Marketability (“DLOM”)

153. I analyzed the Withum Valuation Report’s analysis of the Discount for Lack of Marketability
   (“DLOM”). The Withum Valuation Report utilized the Stout Study, formerly known as the FMV
   DLOM Database.

154. The searchable database is a leading DLOM database to establish the initial quantitative
   Step 1 staring point for the DLOM. Step 1 is known in valuation literature as the RSED or
   Restricted Stock Equivalent Discount. Withum next opted to perform a qualitative analysis of
   the Estate of Mandelbaum case factors in this leading U.S. Tax Court case. The factors are
   best practices for Step 2 in a DLOM computation. The term PEDI, or Private Equity Discount
   Increment, is the definition in business valuation literature to capture the qualitative Step 2
   factors referred to as the Mandelbaum factors.

155. I agree with the context of most of the Withum discussion points in the Mandelbaum
   framework. The factors represent a set of qualitative factors that adjust the DLOM upward or
   downward. For instance, factor 1, financial statement analysis condition, and factor 2,
   dividend-paying capacity, both remain strengths of the Company and hence would warrant a
   lower DLOM (and hence higher value). The Withum two-step approach is established in the
   valuation profession.

156. My questions on the Withum DLOM analysis center around the discount starting point,
   quantitative Step 1 that created the valuation range. Questions remain what the data points
   are for this range. Withum did not disclose the raw support for this starting report in an exhibit.

157. It also remains to be seen what other leading DLOM databases, such as the Valuation
   Advisors’ Pre-IPO DLOM Database and the Pluris DLOM Database, Withum cross-checked.
   Withum could have performed a valuation synthesis of the Step 1 data from the Stout Study /
   FMV DLOM Database. Additionally, questions center on what other leading methods, such as
   put option DLOM models, Withum further utilized to corroborate their DLOM range. Overall,
   based on the data in the Withum analysis, the 25% DLOM appears reasonable.

158. However, there is a broader question regarding whether any DLOM is genuinely
   applicable in this New York State fair value dispute.

159. New York State fair value decisions for dissenting shareholder cases or minority
   oppression cases have often applied a DLOM in a noncontrolling valuation. However, every
   company-specific fact pattern is unique. Recent case law has also produced several
   precedents where a DLOM is not applied based on facts of the case. In recent cases, the
   centerpiece support for the non-application of the DLOM were facts and criteria that made the
   application of a DLOM equivalent to suppressing value and creating a subsequent windfall to
   the controlling shareholder seeking to purchase the noncontrolling interest.

160.   New York is one of the few states that has not curtailed a DLOM in a fair value case as a



                                               Page 39
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 40 of 63
                               Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                       Case No. 17 CV 4327 (LLS)(RWL)

                           Expert Rebuttal Report of The Withum Valuation Report
                Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

     matter of precedent or statute.44 Most states have abolished the DLOM via either precedent
     or statute. New Jersey, for example, prohibits a DLOM in a fair value dispute and prohibits a
     DLOC, or discount for lack of control.

161. In Zelouf Intl. Corp v. Zelouf (2014 Slip Op 24405), the New York Supreme Court in New
   York County, clarified that a DLOM was not mandatory. The ruling did not unwind New York
   State prior precedent law but rather stated how the DLOM is fact-specific and hence, not
   mandatory in all situations. The ruling also noted how New York cases had applied the DLOM
   formulaically through stating the “court’s role is not to blithely apply formalistic and buzzwordy
   principles, so the resulting valuation is cloaked with an air of financial professionalism.” 45 Cf.
   Agranoff, 791 A2d at 896

162.     We present the full DLOM section excerpt from Zelouf below.46

                  Finally, the court abides by its decision not to apply a Discount for Lack of Marketability
                  (DLOM). The factual basis for finding a DLOM inappropriate in this case is set forth in the
                  Decision (see id. at 12-15) and will not be repeated here. However, given New York's
                  contentious DLOM jurisprudence and the persuasive opinions of the academic community
                  and non-New York courts, this court believes the issue merits further discussion.

                  The court begins by noting that no New York appellate court has ever held that a DLOM
                  must be applied to a fair value appraisal of a closely held company. On the contrary, the
                  Court of Appeals has held that "there is no single formula for mechanical application."
                  Matter of Seagroatt Floral Co., Inc., 78 NY2d 439, 445 (1991). Indeed, the Court of Appeals
                  recognizes that "[v]aluing a closely held corporation is not an exact science" because such
                  corporations "by their nature contradict the concept of a market' value." Id. at 446. As set
                  forth in the Decision, since Danny is not likely to give up control of the Company, Nahal
                  should not recover less due to possible illiquidity costs in the event of a sale that is not
                  likely to occur. [FN2]

                  In effect, applying a DLOM here would be the economic equivalent of imposing a minority
                  discount — that is, Nahal realising less for her shares because she is being forced to sell
                  while Danny gets to realize their full value by staying in control. It is well settled that minority
                  discounts are not permitted under New York law. See Friedman v Beway Realty Corp., 87
                  [*4] NY2d 161, 169 (1995). Indeed, it is the tension between the application of a DLOM,
                  which is done in most cases but is not legally required, and the practical effect of a DLOM
                  here serving as a minority discount, repugnant to New York courts and never allowed, that
                  drives the court's ruling.

                  Moreover, although the court is aware that this is a commercial part which strictly adheres
                  to legal principals and does not decide cases based on sympathy, the Decision should
                  make clear that nothing about how Nahal has been treated in any way resembles normative

44 The Modified Business Corporation Act (MBCA) and American Law Institute (ALI) both reject DLOMs at the
shareholder level. Per Matthews and Patterson, “the Model Business Corporation Act (MBCA), created by the American
Bar Association and which has been adopted as the basis for corporate law in most states, explicitly opposes discounts
at the shareholder level in determining fair value.” “NY’s Unfair Application of Shareholder-Level Marketability
Discounts”. Copyright January 2016 in Business Valuation Update
45 Zelouf Intl. Corp v. Zelouf (2014 Slip Op 24405)
46 Zelouf Intl. Corp v. Zelouf (2014 Slip Op 24405)

                                                     Page 40
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 41 of 63
                        Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                Case No. 17 CV 4327 (LLS)(RWL)

                     Expert Rebuttal Report of The Withum Valuation Report
          Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

           notions of fairness. Her husband was rendered comatose shortly after he complained about
           the controlling family members' conduct, she and her husband were deprived of company
           medical insurance when she complained about the controlling family members' conduct,
           her equity was taken from her on the eve of trial before a jury when the controlling family
           members effected a freeze-out merger, and, throughout it all, Nahal incurred millions of
           dollars of legal costs.

           Finally, it should be noted that serious consideration ought to be given to arguments made
           by those who question the theoretical and empirical underpinnings of the premises behind
           DLOMs. See generally Peter Mahler, "The Marketability Discount in Fair Value
           Proceedings: An Emperor Without Clothes," New York Business Divorce, July 11, 2011.
           (and links to other analysis therein); see also Floorgraphics, Inc. v News Am. Marketing In-
           Store Servs., Inc., 546 FSupp2d 155, 177 n.7 (D NJ 2008). This is an area of heated debate
           in the legal and valuation communities, and more compelling appellate resolution of these
           issues would surely be welcomed by all.

           Additionally, in other jurisdictions, courts have refused to apply a DLOM for various reasons
           in cases such as this. See Lawson Mardon Wheaton, Inc. v Smith, 160 NJ 383, 402 (1999)
           ("We find most persuasive those cases holding that marketability discounts should not be
           applied in determining the fair value' of a dissenting shareholder's share in an [ FN3]
           appraisal action"); Camino, Inc. v Wilson, 59 FSupp2d 962, 971 (D Neb 1999) (applying a
           DLOM [*5] "would allow the majority to victimize the minority[,] is not allowed," and is
           incompatible with a valuation of a corporation as a going concern); Cox Enters., Inc. v
           News-Journal Corp., 469 FSupp2d 1094, 1108-09 (MD Fla 2006) (noting that in Florida,
           courts may apply DLOM, but it is not mandatory, and refusing to apply DLOM based on
           restricted stock study comparisons in lieu of actual evidence of illiquidity of company being
           valued), aff'd 510 F3d 1350 (11th Cir 2007); Diluglio v Pab, 1997 WL 839873, at *2-3 (RI
           Super Ct 1997) (Rhode Island Supreme Court prohibits DLOMs and disagrees with New
           York's interpretation of fair value), accord Charland v Country View Golf Club, Inc., 588
           A2d 609, 612-13 (RI 1991). [FN4]

           That being said, this court is not holding that a DLOM is necessarily legally inappropriate
           in valuations of closely held companies. Such a holding would be incompatible with binding
           New York precedent. Rather, in this case, under the unique set of facts set forth in the
           Decision, applying a DLOM is unfair. This court's understanding of the applicable
           precedent is that, while many corporate valuation principles ought to guide this court's
           analysis, this court's role is not to blithely apply formalistic and buzzwordy principles so the
           resulting valuation is cloaked with an air of financial professionalism. Cf. Agranoff, 791 A2d
           at 896 ("Although valuation exercises are highly dependent on mathematics, the use of
           math should not obscure the necessarily more subjective exercise in judgment that a
           valuation exercise requires"). To be sure, sound valuation principles ought to be and indeed
           were utilized in computing the Company's value (i.e., the court's adoption of most of
           Vannucci's valuation). Nonetheless, the gravamen of the court's valuation is fairness, a
           notion that is undefined, making it a classic question of fact for the court. Fairness, in this
           court's view, necessarily requires contextualizing the applicable valuation principles to the
           actual company being valued, as opposed to merely deciding a priori, and in a vacuum,
           that certain adjustments must be part of the court's calculus. [*6] From this perspective, the
           court reached its conclusion that an application of a DLOM here would be tantamount to
           the imposition of a minority discount. Consequently, the court finds it fairer to avoid applying
           a minority discount at all costs rather than ensuring that all hypothetical liquidity risks are
           accounted for. [FN5]
                                             Page 41
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 42 of 63
                                Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                        Case No. 17 CV 4327 (LLS)(RWL)

                           Expert Rebuttal Report of The Withum Valuation Report
                Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF


                  Accordingly, it is ORDERED that the parties' motion and cross-motion for reargument are
                  granted in part as follows: (1) the portions of the Decision regarding the applicable statute
                  of limitations and total damages calculation are vacated and decided in accordance with
                  the instant decision; (2) the court adheres to all other aspects of the Decision; and (3)
                  judgment in this action shall only be entered after post-reference briefing is submitted in
                  the manner described herein.


163. The Zelouf case noted that “as set forth in the Decision, since Danny is not likely to give
   up control of the Company, Nahal should not recover less due to possible illiquidity costs in
   the event of a sale that is not likely to occur.”

164. The same fact pattern may possibly mirror the situation at the Company as of the Valuation
   Date. There was tension and discord as of the Valuation Date between Plaintiff and
   Defendant.

165. The Zelouf ruling proclaiming how there is no DLOM in shareholder fair value situations
   when the controlling shareholder is “not likely to give up control of the Company”47 was
   recently also reiterated in La Verghetta v. Lawlor,48 which stated that “no New York appellate
   court has ever held that a lack of marketability discount is mandatory (Zelouf Intl. v Zelouf, 47
   Misc 3d 346, 350 [Sup Ct, NY County 2014].”49

166. La Verghetta v. Lawlor also noted that a DLOM in situations when the controlling
   shareholder has no intent to sell the acquired interest is not permissible since such as DLOM
   in these circumstances “would be the economic equivalent of imposing an impermissible
   minority discount-that is, La Verghetta will [be] realizing less for his interest while the
   Innocentis get to realize their full value by staying in control. (Zelouf, 47 Misc 3d at 350-351).”50

167. As such, the fact pattern of these cases may render a DLOM moot. Such analysis is a
   legal concern outside of my review. Questions on whether Plaintiff counsel and Withum
   discussed fair value case law that prohibited a DLOM – rather than in case law that supports
   a DLOM - remain open.

168.     We present the DLOM discussion summary in La Verghetta v. Lawlor below.

                  The Court declines to impose 35% discount for lack of marketability on the ground that the
                  Court does not accept that two of the three reasons given by Trugman for such a discount
                  have any factual validity: the deferred tax issue and the assumed holding period. While the
                  Court would have given consideration to an entity-level discount for lack of marketability
                  based upon the transfer restrictions imposed by the Franchisor, Trugman does not provide
                  a basis for calculating the appropriate amount of the discount. Stated differently, Trugman
                  does not set forth how much discounting would be appropriate solely by reason of the


47 Zelouf Intl. Corp v. Zelouf (2014 Slip Op 24405)
48 Verghetta v Lawlor (2016 NY Slip Op 30423)
49 Ibid, Page 23
50 Ibid, Page 24

                                                      Page 42
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 43 of 63
                                 Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                         Case No. 17 CV 4327 (LLS)(RWL)

                             Expert Rebuttal Report of The Withum Valuation Report
                  Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

                    transfer restrictions. Indeed, he testified that he did not even attempt to quantify such a
                    discount. Since Defendants seek to impose such a discount, their failure to establish what
                    the appropriate level of discount would be results in the discounting of the discount.
                    Trugman's effort to maximize Defendants' position by a "high-end" discount is thus not
                    persuasive.

                    Moreover, even if the Court could determine an appropriate discount level, the Court would
                    nevertheless conclude that no discount for lack of marketability is appropriate in this
                    situation. No New York appellate court has ever held that a lack of marketability discount
                    is mandatory (Zelouf Intl. Corp. v Zelouf, 47 Misc 3d 346, 350 [Sup Ct, NY County 2014]).
                    In this case, the parties have agreed that the best means for resolving the disputes between
                    La Verghetta and the lnnocentis is to have JGJ buy out La Verghetta's interest for fair value.
                    In exchange for that buy-out, La Verghetta agreed to give up his claims based upon, inter
                    alia, breach of fiduciary duty and conversion, and Defendants agreed to give up their
                    counterclaims. The construct is that La Verghetta will receive his fair value and the
                    lnnocentis can move on with JGJ free of him. The lnnocentis made clear in their testimony
                    that they did not intend to sell JGJ and that no amount of money would tempt them to do
                    so. Thus, while they correctly contend that Schaeffer's valuation for JGJ and JGJg is widely
                    inflated, they refuse to sell at Schaeffer's value.

                    Consequently, the imposition of a lack of marketability discount would be inappropriate in
                    this context. As the Court observed in a similar context in Zelouf, since the lnnocentis are
                    not likely to sell JGJ, La Verghetta should not recover less due to possible illiquidity costs
                    in the event of a sale that is not likely to occur. While La Verghetta was not compelled to
                    stipulate to sell, he will be obligated to sell at the price fixed by the Court. Hence, applying
                    a discount for lack of marketability would be the economic equivalent of imposing an
                    impermissible minority discount-that is, La Verghetta will realizing less for his interest while
                    the lnnocentis get to realize their full value by staying in control. (Zelouf, 47 Misc 3d at
                    350351).51

Lack of Upward Adjustment in Business Value for the S-Corp. Premium

169. The valuation benefit of the SEAM model and other S-Corporation / pass-through entity
 adjustment models derive from how pass-through entities such as the Company avoid capital
 gains taxes until a tax basis is recovered. The Company is a New York S Corporation, and hence
 the Company is taxed as a flow-through entity without double layers of taxation (entity level and
 dividend level).

170. Withum did not apply any S-Corporation adjustment model, such as the leading S-
 Corporation Equity Adjustment Model, or SEAM, to account for how the Company is beneficially
 structured not to pay any dividend taxes. The lack of any S-Corporation adjustment model – such
 as the SEAM - is a deficiency in the Withum Valuation Report.

171. Valuation theory states how “the models [for valuing this pass-through entity benefit] have
been constructed to address the valuation of noncontrolling shareholder interests in S



51   Ibid, Pages 25-26
                                                      Page 43
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 44 of 63
                               Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                       Case No. 17 CV 4327 (LLS)(RWL)

                           Expert Rebuttal Report of The Withum Valuation Report
                Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

corporations.”52 The SEAM multiple is also “applied to equity values and not invested capital.” 53
Most S-Corporation models arrive at a 15% to 20% increase in business enterprise value. The
computations depend on assumed dividend payout rates and federal and state tax rates.

172. If one were to assume a 50% dividend payout and the current New York State federal and
corporate tax rates, a SEAM of approximately 18% is the approximate increase in business
enterprise value.54 The S-Corporation adjustments have been more accepted in the U.S. Tax
Court, jurisdictions, and valuation best practices in the last 15 years to account for the benefit of
an LLC or S-Corporation over a C-Corporation. The IRS takes a polarizing view that there is no
tax-impacting a flow-through entity and hence no need for a SEAM, or S-Corporation adjustment.
Best practices dictate a S-Corporation adjustment only when there is a tax-impacting and the
adjustment offsets the tax-impact across methods.

173. Withum was not inappropriate in tax-impacting the income in the direct capitalization
method. However, as emphasized above, best practices dictate that if a valuation practitioner
does tax impact a flow-through entity, then an S-Corporation adjustment premium, such as the
SEAM, is necessary to adjust the business enterprise value upward. The adjustment accounts for
the Company’s favorable LLC or S-Corp. structure.

174. The failure to adjust upward for an S-Corporation adjustment could therefore represent a
15% to 20% understatement of the Company.

Analysis of Excess Cash

175. The Company may have possessed excess cash as of the Valuation Date. It appears
there is some level of excess cash if one were to properly bifurcate excess cash from necessary
operating cash.

176. Withum did not analyze excess cash, a classic non-operating asset in a business
valuation. Understanding Business Valuation, 5 th Edition, the AICPA’s newly updated valuation
textbook, noted how the cash above the cash ratio might be deployed to measure excess cash.55

                  Cash to Current Liabilities = Cash ÷ Current Liabilities

                  Cash and cash equivalents are the most readily available assets with which to pay
                  liabilities. This ratio indicates whether the subject company has a strong enough cash
                  position to meet its short-term obligations. This ratio can also assist the valuation analyst
                  in determining whether the subject company is carrying excess cash on its balance sheet.
                  Excess cash may show a poor use of current assets by management. I wish that I had the
                  problem of having excess cash. My kid made sure that never happened!


52 Trugman, Gary. Understanding Business Valuation, 5th Edition, Copyright 2017 by the American Institute of Certified
Public Accountants. Pages 761-762)
53 Trugman, Gary. Understanding Business Valuation, 5th Edition, Copyright 2017 by the American Institute of Certified

Public Accountants. Pages 768-770)
54 Precise results depend on payout assumptions and an analysis of the Company’s effective tax rate
55 Trugman, Gary R. Understanding Business Valuation. Copyright 2017 by the American Institute of Certified Public

Accountants (AICPA), Page 478.
                                                     Page 44
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 45 of 63
                          Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                  Case No. 17 CV 4327 (LLS)(RWL)

                        Expert Rebuttal Report of The Withum Valuation Report
             Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




177. Non-operating assets are a 1:1 upward adjustment in business valuation, and non-
operating liabilities are subtracted 1:1 in a business valuation. An example of another non-
operating asset, though not applicable to the Company, is real estate owned by a Company. Such
property assets are traditionally valued separately in piecemeal and added dollar-for-dollar to a
business valuation result at the end of the analysis.

178. We would need to analyze further operating cash requirements, both as of the Valuation
Dates and prospectively, for the Company to opine on excess cash of the Company. This analysis
would be incorporated into a business valuation analysis. The analysis of excess cash and any
non-operating asset or liabilities is an explicit requirement in SSVS. We depicted this absence
concern earlier in our review of SSVS and the Withum Valuation Report.




In Summary

179. I have raised a range of application, scope, and theoretical concerns in the Withum
   Valuation Report. My concerns often center around documentation and select vital concepts
   that were either misapplied or not applied correctly.

180. Future analysis, coupled with work paper discovery and additional inquiry, will shed insight
   into what materials were precisely analyzed or not incorporated in the Withum valuation
   analysis and the eventual Withum Valuation Report.

181. In conclusion, I performed all the writing of the Rebuttal Report, valuation review analysis,
   and all procedure to support its conclusions. The opinions presented herein are, therefore,
   exclusively my own. I performed 100% of the professional time incurred to date in my analysis.
   My standard billing rate is $350 per hour.

182. None of NAV's fees are contingent on either the present or future outcomes of this matter.
   NAV delivered progress billing invoices throughout this engagement that comply with NAV's
   customary monthly billing.



                                              Page 45
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 46 of 63
                           Michael Dardashtian, Et Al. V. David Gitman, Et Al.
                                   Case No. 17 CV 4327 (LLS)(RWL)

                         Expert Rebuttal Report of The Withum Valuation Report
              Solely Prepared by Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

183. I have no prior relationship with any attorney in this matter or either the Plaintiff or
   Defendant. I have never been disqualified under the federal expert admissibility doctrine of
   Daubert. I also never have been convicted of a crime or charged with any professional
   misconduct.

184. NAV's billable fees to date were paid in full before the delivery of this Rebuttal Report, and
   we will be paid in full before the start of possible expert witness testimony. This timing adheres
   to best practices in professional standards.

185. In my signature below, I represent that this Report is my analysis and quantification as of
   the date it was written.


   Justin Kuczmarski
   ________________________________________________

   Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

   June 26, 2020




                                               Page 46
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 47 of 63




                             APPENDICES A


    Direct Capitalization Method: Excerpts from Theory and Best Practices




                                     Page 47
        CaseA1:17-cv-04327-LLS-RWL
Excerpt from  Consensus View: Q&A GuideDocument    163-4
                                         to Financial       Filed
                                                      Valuation by07/10/20   PageJames
                                                                  Shannon Pratt,   48 ofHitchner,
                                                                                        63        and
                                           Jay Fishman
                                           Pages 12-14
                         Copyright 2016 by Valuation Products & Services
                       The textbook Q&A guide is designed for practitioners.




    The excerpts above explain how DCF method can check the reasonableness of the direct capitalization
      method. The direct capitalization method is sometimes called the Capitalized Cash Flow Method.

                                              Page 48
   Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 49 of 63




The excerpts above explain how DCF method can check the reasonableness of the direct capitalization
  method. The direct capitalization method Page
                                           is sometimes
                                                49      called the Capitalized Cash Flow Method.
    Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 50 of 63




The excerpts above explain how DCF method can check the reasonableness of the direct capitalization
  method. The direct capitalization method is sometimes called the Capitalized Cash Flow Method.




                                           Page 50
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 51 of 63




            Excerpt from Valuing A Business, 5th Edition by Shannon Pratt
                           Copyright 2008 by McGraw-Hill
                                    Pages 243-245
      The textbook is one of the leading textbooks in private company valuation.




                                      Page 51
    Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 52 of 63




 The excerpts clarify
  how high growth
obviates the usage of
 direct capitalization
       method.




           The excerpts clarify how high growth obviates the usage of direct capitalization method.
                                            Page 52
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 53 of 63




      Excerpt from Business Valuation Body of Knowledge, 2nd Edition, by Shannon Pratt
                                         Page 92
                  The textbook remains as a primer for certification training.




 The excerpt explains how the direct capitalization method is difficult and not applicable for
                           start-up or high growth companies.




                                        Page 53
Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 54 of 63




                                 APPENDIX B

      Bio & Full CV of Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF




                                  Page 54
   Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 55 of 63



                        Justin Kuczmarski, MBA, CPA, CVA, ABV, CEIV, CIRA, CFF

                        Valuation, Financial Advisory, Forensic Litigation Expert - Bio and CV

                        President, NAV Valuation & Advisory LLC
                        125 Maiden Lane – Suite 5C * New York, NY 10038
                        (212) 418-1234 (Main) * (516) 356-2065 (Mobile) * Justin@NAVValuation.com


Education

Mr. Kuczmarski received a B.A. in Politics from Princeton University. He also received an MBA
from Fordham University in both Finance and Professional Accountancy, where he attended on
an academic fellowship in both departments.

Media

Mr. Kuczmarski is a frequent TV commentator on both M&A transactions and technology. He has
appeared on multiple national and international stations such as TD Ameritrade, Yahoo Finance,
i-24, China Central TV, and China Global Television Network covering both topics.

Published Books

   Mr. Kuczmarski is the Sole Author of the 300-page guidebook entitled The Executive’s Guide
   to Business Valuation: Essentials for Advisors and Business Owners.

Financial Advisory and Valuation Advisory Experience

Mr. Justin Kuczmarski, MBA, CPA, CVA, CEIV, CIRA, CFF, is the President of NAV Valuation &
Advisory LLC (“NAV”). Mr. Kuczmarski possesses a unique background combining senior
experience in both M&A investment banking and corporate financial advisory services.

Before founding NAV, Mr. Kuczmarski had served as both a Practice Leader in Financial Advisory
Services for a top 10 accounting and consulting firm as well as a Practice Leader for a leading
technology M&A boutique bank.

He holds three leading valuation credentials/licenses (CVA, ABV, CEIV), two credentials/licenses
in public and forensic accounting (CPA and CFF), and one in bankruptcy and restructuring
advisory (CIRA). He brings real-world M&A experience to his delivery of valuation services,
financial advisory, forensic support, and M&A advisory. M&A deal sheet and services record is
available upon request.

He was a finalist in 2011 for Crain’s New York Top 40 under 40. In 2016, Mr. Kuczmarski was a
recipient of the NACVA 40 Under 40 from the nation's leading valuation association, the National
Association of Certified Valuation Analysts (NACVA).

M&A Experience



                                           Page 55
   Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 56 of 63



Mr. Kuczmarski has been involved in over 150 transactions during his 20-plus year career from
either an M&A investment banking or financial advisory perspective. He specializes in the
following industries: asset management, business services, real estate, and technology. Notable
clients include some of the nation’s leading private equity firms and family offices.

In 2013-14, Mr. Kuczmarski led the due-diligence and initial public market valuation and pricing
of two high-profile technology IPOs.

Litigation Support and Forensic Experience

Mr. Kuczmarski specializes in the complete gamut of cases across litigation support. He is a
Registered Mediator for SD-NY and ED-NY. He is also New York State Part-36 expert appraiser
and expert accountant for eight New York State counties. Mr. Kuczmarski has also defended his
valuation and forensic accounting reports in litigation cases and tax compliance assignments. He
has led several high-profile securities litigation cases.

Mr. Kuczmarski is also active in shareholder dispute matters, particularly investment fund
disputes.

In 2010-2013, Mr. Kuczmarski was one of four plaintiff financial experts in the high-profile, class-
action case against a leading mortgage servicer. The case settled successfully.

He is also frequently engaged as a litigation expert for damages claims. These cases have
centered on matrimonial, medical damages, and professional liability cases. Mr. Kuczmarski has
applied his valuation expertise in the quantification of property lost profits and business
interruption claims. He has also successfully defended his analysis before the IRS in multiple tax
compliance appraisals.

Mr. Kuczmarski also has provided valuation advice for insurance companies, insurance assets,
real estate firms, and complex intangibles.

Litigation Support and Forensic Accounting Experience – Recent Case Record

Recent notable engagements in the last ten years include the following litigation support
assignments:




                                             Page 56
             Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 57 of 63



Date    Matter                         Side          Industry                     Type of Case                Services               Outcome
                                       Represented

2020-   Confidential                   Plaintiff     Financial Services; Asset    Shareholder Case            Complex       Credit   Pending
                                                     Management                                               Valuation        and
                                                                                                              Business Valuation
2020-   Lori Bogin V. New York         Defendant     Healthcare & Financial       Wrongful Death              Lost       Earnings    Pending
        Presbyterian                                 Services                                                 Valuation

2020-   Dardashtian Et. Al V. Gitman   Defendant     Technology                   Shareholder Case            Business Valuation     Pending
        Et Al.

2019-   J Construction Companies V.    Defendant     General     Construction;    Forensic Accounting         Forensic Accounting    Pending
        Nesenoff & Miltenberg, LLP                   Construction Manager                                     and Fraud Tracing;
                                                                                                              Damages Analysis

2019-   Confidential FINRA Dispute     Plaintiff     Financial Services; Asset    Economic Damages; FINRA     Economic Damages       Settled
                                                     Management                   Arbitration

2019-   Confidential FINRA Dispute     Plaintiff     Financial Services; Asset    Economic Damages; FINRA     Economic Damages       Settled
                                                     Management                   Arbitration

2019-   Confidential; Leading          Plaintiff     General     Construction;    Forensic Accounting         Forensic Accounting    Pending in Kings
        Construction Contractor in                   Construction Manager                                     and Fraud Tracing;     County, NY
        Brooklyn & Manhattan                                                                                  Damages Analysis

2018-   Confidential; Leading          Dissenting    Specialty Construction       Shareholder Dispute         Business Valuation     Pending;
        Specialty Contractor in the    Shareholder                                                                                   Ongoing
        Northeast                                                                                                                    Negotiations

2018-   Confidential                   Defendant     General     Construction;    Shareholder Dispute         Business Valuation     Settled
                                                     Construction Manager

2018-   Matrimonial Action             Defendant     Apparel                      Matrimonial Action          Forensic Services      Pending

2016-   Confidential                   Contractor    Construction             &   Fraud Investigation         Forensic Accounting    Pending
2018                                                 Engineering Services                                     and Fraud Tracing


2016-   Confidential     Shareholder   Defendant     Insurance                    Shareholder Dispute     &   Independent            Settled
2017    Dispute                                                                   Business    Valuation   –   Business Valuation,
                                                                                  Attempted Buyout

                                                                   Page 58
             Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 58 of 63

                                                                                                                 Damages Analysis, &
                                                                                                                 Forensic Services

2017-   Matrimonial Action              Plaintiff       Technology                Matrimonial Action for High-   Forensic Services      Settled
2018                                                                              Profile Tech Executive

2016-   American          Arbitration   Defendant       Alternative Investment    Shareholder Dispute &          Independent            Settled
2017    Association    Ferraro     V.                   Industry – Credit Hedge   Business     Valuation –       Business Valuation,
        Blacker                                         Fund                      Structured Financial and       Damages Analysis, &
                                                                                  Credit Hedge Fund              Forensic Services

2016-   Supreme Court of the State of   Third-Party     Law Firm                  Matrimonial   Dispute    &     Independent            Settled
        New York County of Nassau       Valuator    –                             Business Valuation – Court     Business Valuation:
                                        Court                                     Appointed Expert in Nassau     Matrimonial Action
        Rocco Iacoviello V. Michele     Appointed in                              County to Value Spouse
        Iacoviello                      Nassau                                    Interest in Husband’s Law
                                        County, NY                                Firm
        IAS Part 38. Index No.
        201139/2015

2016-   Finnie V. BASICS, Inc.          Defendant       Non-Profit                Whistleblower      Damages     Forensic Accounting    Pending
                                                                                  Claim and False Claims Act     Analysis

2015    United States Bankruptcy        Debtor          Non-Profit                Bankruptcy                     Interim        Chief   Settled
        Court Eastern District of New                                                                            Revenue Officer
        York

        Federation Employment and
        Guidance Service Inc. d/b/a/
        FEGS Health and Human
        (Debtor)

        Case No. 15-71074

2014-   The United States Court of      Plaintiff       Aerospace & Defense       Patent Valuation               Independent Patent     Confidential
2015    Federal Claims                                                                                           Valuation,             Settlement
                                                                                                                 Infringement
        Thomas Smith V United                                                                                    Damages Analysis, &
        States                                                                                                   Forensic Services

        Case No. 11-616C




                                                                     Page 59
                                  Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 59 of 63

                     2010-   U.S. District Court for the      Plaintiff       Credit     Analysis   &   Class Action Securities Fraud   Expert Consultant for    $153      Million
                     2013    District of Columbia, Case No.                   Structured Finance        Claim                           a team of 10             Settlement56
                             04-01639                                                                                                   professionals

                             Fannie     Mae     Securities                                                                              Internal       Control
                             Litigation                                                                                                 Services,       Credit
                                                                                                                                        Analysis & Structured
                                                                                                                                        Credit Valuation
                     2012-   Confidential                     Forensic        Business Services         Forensic Investigation          Forensic                 Resolved
                     2013                                     Investigation                                                             Investigation & Fraud    Internally
                                                                                                                                        Analysis        about
                                                                                                                                        Alleged        Vendor
                                                                                                                                        Fraud

                     2011    United States Bankruptcy         Debtor          Real Estate & Credit      Chapter 11 Bankruptcy           Credit      Analysis,    Reorganization
                             Court Central District of                        Analysis                  (Reorganization)                Credit and Real          Completed
                             California – Los Angeles                                                                                   Estate         Due-
                             Division                                                                                                   Diligence,     Loan
                                                                                                                                        Analysis,        and
                             Orange Grove Services, Inc.                                                                                Reorganization
                             (Debtor)

                             Case No. 2:10-bk-21336-EC
                             Chapter 11


                     2011    United States Bankruptcy         Debtor and      Real Estate & Credit      Chapter 11 Bankruptcy           Credit      Analysis,    Reorganization
                             Court Central District of        Debtor     in   Analysis                  (Reorganization)                Credit and Real          Completed
                             California – Los Angeles         Possession                                                                Estate         Due-
                             Division                                                                                                   Diligence,     Loan
                                                                                                                                        Analysis,        and
                             J&J Warehouse Company,                                                                                     Reorganization
                             LLC, A Delaware LLC
                             (Debtor)

                             Case No. 2:11-bk-18813-BB
                             Chapter 11




56Internet URLs: http://www.ohioattorneygeneral.gov/Media/News-Releases/May-2013/$153-Million-Settlement-Announced-in-Class-Action; http://www.reuters.com/article/us-kpmg-
settlement-idUSBRE94617S20130507
                                                                                            Page 60
   Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 60 of 63



Credit Analysis & Credit Valuation Experience

Mr. Kuczmarski has extensive experience as a financial advisory expert and valuation expert in
credit assignments. He has applied his multi-disciplinary expertise in analyzing the credit outlook,
capacity, and liquidity of fund investments, real estate portfolios, and various mezzanine tranches
of private equity.

Mr. Kuczmarski specializes in complex credit valuation assignments before the U.S. Tax Court.
His analysis has been upheld numerous times and has withstood all IRS challenges to date. He
has delivered over 25 formal credit opinion valuations for private company loans. These interest
rate valuations apply to both intraparty and international debt transactions.

He has also led extensive bankruptcy assignments where credit and collateral values formed the
crux of the Chapter 11 reorganization process. He also has served as a structured finance credit
expert in shareholder disputes and securities cases. Please see the case record section above.
From 2010 to 2013, Mr. Kuczmarski led a team that analyzed the securities damages for fraud
and credit allegations for Federal National Mortgage Association (Fannie Mae). The class-action
case, initiated by the Ohio Attorney General, resulted in a $153 million settlement with Fannie
Mae.

Industry Experience: Construction & Real Estate Services

Mr. Kuczmarski has significant construction and real estate consulting experience. Many of his
assignments involve complex credit analysis, credit valuation, construction analysis, and real
estate valuation. He has served as an expert witness in leading construction matters. His areas
of construction litigation expertise entail damages analysis, business interruption cases, fraud
investigations, and shareholder valuation disputes.

Mr. Kuczmarski also specializes in private loan valuation opinions. He has delivered over 25
formal appraisals for private company loans. His interest rate analyses have focused on both
intraparty and international debt transactions.

He has also used his real estate and construction expertise in bankruptcy assignments,
negotiations, and across tens of financial statement audits. Additional real estate engagements
include the following services: capitalization rate valuations, debt capacity studies, due diligence
for forensic accounting, and due diligence for financial scenario modelling.

Industry Experience: Alternative Investment Industry

Mr. Kuczmarski serves as a financial advisory expert for alternative investment funds. He has
reviewed hundreds of financial statement audits of fund portfolio companies and general partners
during ten years at Crowe Horwath LLP, where he led the alternative investment valuation
practice for audit clients.

Mr. Kuczmarski also has expertise in financial valuation services for alternative investment funds.


  Credit – Private Loans   Credit – RMBS and CDO       Credit – Distressed Credit     Equity – Private
                              Structured Finance            Card Portfolios

                                             Page 58
   Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 61 of 63



     Equity - Public        Equity – Venture Capital    Derivatives: Plain-Vanilla    Derivatives: Employee
                                                                 Options             Stock & Incentive Options
  Derivatives: Warrants       Intangible Assets &       Preferred Equity – Plain         Preferred Equity:
                             Intellectual Property               Vanilla              Complex & Convertible
 Real Estate – Air Rights    Real Estate – Public        Transfer Pricing Assets          Waterfall Asset
                                REITs & Private                                             Allocations
                                  Partnerships

Licenses and Certifications

   Certified Public Accountant (CPA), New York State and Virginia
                NYS # 097048
                Virginia License # 32493

   Accredited in Business Valuation (ABV) – American Institute of Certified Public Accountants
   (AICPA)
                ABV No. 4602

   Certified Insolvency & Restructuring Advisor (CIRA) – Association of Insolvency &
   Restructuring Advisors (AIRA)
                CIRA No. 1386

   Certified Valuation Analyst (CVA) - National Association of Certified Valuation Analysts
   (NACVA)
                NAVCA No. 30674
                CVA No. 0990970

   Certified in Financial Forensics (CFF) – American Institute of Certified Public Accountants
   (AICPA)
                 CFF No. 1019

   Certified in Entity and Intangible Valuation (CEIV) – American Institute of Certified Public
   Accountants (AICPA)

Employment History

NAV Valuation & Advisory LLC (2015-)
     President of Multidisciplinary Financial Advisory Firm

Crowe Horwath LLP (2005-2015)
      Practice Leader at both Crowe Horwath LLP and predecessor firm (Hays & Company
      LLP)

Petsky Prunier (2004-2005)
       Valuation Practice Leader and M&A Investment Banker

Willamette Management Associates / Willamette Capital (2002-2004)
      Valuation Advisory, Financial Advisory Services, and M&A Investment Banker


                                              Page 59
   Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 62 of 63



Professional Affiliations

   American Institute of Certified Public Accountants (AICPA)
   AICPA Forensic and Valuation Section
   Association for Corporate Growth – Connecticut Chapter Member
   Association of Insolvency and Restructuring Advisors (AIRA)
   New York State Society of CPAs
   National Association of Certified Valuation Analysts (NACVA)

Board of Director Service

   Board Member, Westminster R.C. Cathedral (London) (Board Member 2013-)
   Board Member, Princeton University Cannon Club (Board Member 2013-2015)

University Adjunct Professor

   St. John’s University – Manhattan Campus MBA Program – Peter J. Tobin School of Business,
   Winter 2013-Fall 2014
             Accounting 600: Advanced Financial Statement Analysis – Part 1
             Accounting 601: Advanced Financial Statement Analysis – Part 2

   Adjunct Professor, DeVry University – College of Business and Management, Spring 2011
             Introduction to Accounting

Judicial Valuation Teaching

   Speaker, National Judicial College (http://www.judges.org), Washington D.C., November 12-
   14, 2008.

           Selected to serve on an AICPA faculty team teaching valuation and accounting to
            federal and state judges

Professional Certification Teaching

   Instructor, Becker CPA Preparatory programs: Taxation and Regulation; Summer 2012
   Instructor, Becker CPA Preparatory programs: Auditing; January 2012
   Instructor, Becker CPA Preparatory programs: Taxation; January 2012
   Instructor, Becker CPA Preparatory programs: Auditing; December 2012
   Instructor, Becker CPA Preparatory programs: Auditing; July 2011
   Instructor, Becker CPA Preparatory programs: Financial Accounting; December 2011
   Instructor, Becker CPA Preparatory programs: Business and Economics; March 2011
   Center for Professional Education (2007 to 2009)
                 Courses Included Fair Value Accounting & Corporate Finance

Noteworthy Publications and Representative Conference Speaking Events

   Litigation Finance Webinar, Elev8 Conference, June 23, 2020
   The Knowledge Group Webinar on U.S Transfer Pricing, November 20, 2019
   The Knowledge Group Webinar on U.S Transfer Pricing, May 22, 2019
                                          Page 60
   Case 1:17-cv-04327-LLS-RWL Document 163-4 Filed 07/10/20 Page 63 of 63



   The Knowledge Group Webinar on U.S Tax Act and Transfer Pricing, November 15, 2018
   Voltaire Conference on Private Equity Valuation, June 2018
   The Knowledge Group Webinar on Transfer Pricing, February 15, 2018
   Voltaire Webinar on Tech Unicorns, November 2, 2017
   The Knowledge Group Webinar on Transfer Pricing, November 7, 2017
   The Knowledge Group Webinar on Economic Damages, July 26, 2017
   Numerous Media TV Interviews for CCTV, CGTN, and i24, 2016-
   Princeton University – NYC Alumni Entrepreneur Panel, May 18, 2016
   CoreNet Atlanta – Speaker, “Lease Accounting Changes,” August 21, 2014
   Speaker, New York State Society of CPAs’ 2012 Employee Benefits Conference, January 31,
   2012, “Restructuring and Bankruptcy Considerations for Defined Benefit Pension Plans.”
   Speaker, New York State Society of CPAs’ 2010 Employee Benefits Conference, May 6,
   2010,
       “FASB 157 and Plan Investments”
   Speaker, New York Tax Study Group, January 25, 2010,
       “Estate Tax Reform: Hot-Button Issues”
   Speaker, New York Tax Study Group, February 17, 2009, Eisner and Lubin LLP conference
       “Business Valuation and Tax Case Law Update: Spotting Red Flags”
   Key-Note Speaker, Hamptons Roads Tax Forum, Virginia Beach, VA, May 21, 2008
   “International Transfer Pricing: Latest Trends and Developments”

Noteworthy Continuing Education Courses & Conferences Attended

   AICPA Annual Business Valuation Conference
   National Association of Certified Valuation Analysts: Annual Conference
   New York State Society of CPAs: Alternative Investment Conferences
   New York State Society of CPAs: Business Valuation Conferences
   New York State Society of CPAs: Employee Benefit Conferences
   New York State Society of CPAs: Real Estate Conferences
   Hundreds of Online CPE Courses Across Diversified Financial Advisory Services




                                         Page 61
